

Application Form
Glen Rose Petroleum Corporation
ABG Sundal Collier Norge ASA, Fax: +47 22 01 60 62
7 January – 12 January 2011
 



Glen Rose Petroleum Corporation, a company incorporated in the State of
Delaware, the United States (the “Company”), is proposing an offering (the
“Offering”) towards a limited number of certain professional investors in
Norway, the United Kingdom, the Channel Islands, Bahamas, the United Arab
Emirates and Switzerland of up to 14,000 units (the “Units”) for a purchase
price of USD 300 per each Unit (the “Purchase Price”), provided that the Company
is not required to file a prospectus, application for such or other similar
documentation. Minimum subscription and allocation amount per investor is the
NOK equivalent to EUR 50,000. Expected use of proceeds from the Offering is to
(i) drill, case and complete up to 10 delineation/production wells to a depth
below the Trinity Basal Sands (approx. 275 meters) spaced widely across the
leased acreage (the “Wells”), (ii) evaluate cores, logs and oil samples from the
Wells, (iii) commission and publish a full resource evaluation, (iv) finalize a
field-wide development plan, and (iv) provide for the working capital needs of
the Company. The completion of the Offering is subject to conditions as
mentioned in section 8 below, including inter alia necessary corporate
resolutions in the Company hereunder but not limited to final approval by the
Board of Directors (the “Board”). The Company has engaged ABG Sundal Collier
Norge ASA (the “Manager”) as Manager for the Offering.


Each Unit comprises (i) 1 new preferred share in the Company with par value USD
0.0001, convertible into 1,000 common shares (each a “Common Share”), (ii) 1
warrant for each Common Share into which the preferred shares are convertible,
which carries the right to have 1 new Common Share issued by the Company at the
subscription price of USD 0.40 per Common Share prior to the second anniversary
of the issue date, and (iii) 1 warrant for each Common Share into which the
preferred shares are convertible, which carries the right to have 1 new Common
Share issued by the Company at the subscription price of USD 0.60 per Common
Share prior to the third anniversary of the issue date. The properties of the
preferred shares and  Common Shares are described in the Certificate of
Incorporation of the Company, Certificate of Merger of the Company and United
Heritage Corporation, the Certificate of Designation of Preferences, Rights and
Limitations of Series D Convertible Preferred Stock and the Company’s bylaws
attached hereto as Appendix 1.The properties of the warrants described in this
paragraph (ii) and (iii) are described in the warrant certificate attached
hereto as Appendix 2 and 3 respectively (collectively the “Warrants”).


Investment in the Company and the Units involves significant risks.  Prospective
Applicants are inter alia hereby informed that the Company in the promissory
notes (the “Promissory Notes”) issued by the Company in March 2010 has pledged
all its assets to the lenders in the Promissory Notes.  Due to the
Company’s  default of the Promissory Notes related to the need to increase the
number of its authorized shares of common stock from 20 million to 125 million
shares, the interest rate for this facility is 15%, a portion of which interest,
at the election of the Company, may be deferred to the maturity date by
increasing the principal amount of the Promissory Notes by such amount, which
will accrue interest at the default rate until the maturity date. The Company
has obtained a waiver regarding the default of the Promissory Notes that are
subject to certain terms and conditions. Prospective Applicants are also inter
alia informed that the Company is currently in several legal disputes, as
further described in the Risk Factors attached hereto. A non-exhaustive summary
of risk factors related to investments in the Company is attached hereto as
Appendix 4. The Applicant is aware that the Units will be issued by the Company
in registered form as physical share and warrant certificates (as opposed to be
recorded in the Norwegian Central Securities Depository – VPS), that the
transferability of the preferred shares (and the Common Shares into which they
convert) and warrants comprising a Unit is restricted as further described in
section 4, and that neither the preferred shares, the Common Shares nor the
Warrants are subject to trading on any regulated market place and may never be
so in the future. 


The application period will begin on 7 January 2011 and close on 12 January
2011 at 16:00 (CET)  (the “Application Period”). The Application Period may,
without notice to the applicants, close earlier, however not prior to 11 January
2011 at 16:00 (CET), and/or be extended by the Company at the Company’s
discretion, on one or more occasions, but shall not be extended longer than  28
February 2011 at 17:30 (CET). If the Application Period is changed, applicants
will still be bound by their applications for Units and the other dates referred
to herein may be changed accordingly.


Application guidance
Applications to participate in the Offering (an “Application”) shall be placed
by completing and signing this Application Form and delivering the same to the
Manager within the Application Period. By completing, signing and returning this
Application Form (including the Terms and Conditions of Application starting on
page 2 hereof including appendices and the Offering Documentation as defined
below) (collectively the “Agreement”) to the Manager, the undersigned (the
“Applicant”) confirms its request to purchase Units in accordance with this
Agreement, including the number of Units as stated in the table below. The
Application is irrevocable and cannot be withdrawn, cancelled or modified by the
Applicant after being received by the Manager. The Applicant irrevocably
undertakes to purchase the number of Units allocated to the Applicant in the
Offering (the “Allocated Units”) and irrevocably authorizes and instructs each
of the Manager and the Company, or any party as authorized and appointed by each
of them, to subscribe for Units allocated to the Applicant in the Offering with
the Applicant as beneficiary. Subject to any changes to the Application Period,
this Agreement must be in the possession of the Manager before the expiry of the
Application Period to be taken into account in connection with the allocation of
Units in the Offering. The Manager may, in its sole discretion, also accept
Applications placed by taped non-US originated phone or electronic
communications within the Application Period, provided that the Application is
subsequently confirmed by the execution of this Agreement before closing of the
Offering. The Applicant bears the risk of any delay in the postal communication,
busy facsimiles, data problems or other communications failure or delay
preventing orders from being received by the Manager within the Application
Period. Note: In order to purchase Units, the Applicant must satisfy the
applicable requirements pursuant to the Norwegian Money Laundering Act of 6
March 2009 and the respective associated regulations.


Allocation and payment
The final number of Units to be issued by the Company in the Offering will be
determined by the Board following expiry of the Application Period. Notification
of allocation and payment instructions will be sent to the Applicant on or about
[  ] January 2011, subject to any extension. The due date for payment of the
Purchase Price for the Allocated Units (the “Purchase Amount”) will be specified
in the payment instruction to the Applicant. Any Purchase Amount shall be paid
into an escrow account with the Manager, until closing of the Offering occurs as
further described in section 8 below. Overdue payments will be charged with
interest at a rate according to the Norwegian Act on Interest on Overdue
Payments of 17 December 1976 No. 100, currently being 9.00% p.a. If the
Applicant fails to comply with the terms of payment, each of the Manager and the
Company reserve the right to, in whole or in part, cancel the allocation,
allocate the Allocated Units to another purchaser and/or to re-sell all or part
of the Allocated Units for the Applicant’s account and risk on such terms and
such conditions as each of the Manager and/or the Company may decide pursuant to
applicable laws and regulations. The Applicant will be liable for any loss, cost
or expense suffered or incurred by the Company and/or the Manager as a result of
or in connection with such re-sale or the Applicant’s failure to make timely
payment, and the Applicant will also be liable to pay the Purchase Amount in
such event. Upon timely payment of the Purchase Amount, the Allocated Units are
expected to be delivered to the Applicant on or about [ ] January 2011,
contemporaneously with the release of funds to the Company


SPECIFICATION OF APPLICATION

  Number of Units applied for
 
  For the use of the Manager



Applicant to sign Appendix 5 attached and return to Manager.
   
Application place and date
 
Binding signature
The Applicant must be of the age of majority. When signing on behalf of another
person, appropriate evidence of authority must be provided.



DETAILS OF THE APPLICANT (MUST BE COMPLETED)


Applicant’s name
Contact person with the Applicant
Business address / Postal address
Company registration number /date of birth and national ID number
Telephone
Telefax / e-mail
Contact information for the Applicant’s custodian (if any)


 
 

--------------------------------------------------------------------------------

 

Terms and Conditions of Application


The following terms and conditions apply to and constitute an integral part of
this Agreement between the Applicant, the Manager and the Company.


 
1.
Representations and Warranties/Risks



The Applicant is relying solely on publicly available information, the Investor
Presentation for the Company dated [ ] January 2011 (the “Investor
Presentation”) and this Agreement with appendices, which have been prepared in
connection with the Offering (all aforementioned Offering documentation
collectively referred to as the “Offering Documentation”), and has not relied on
any further representations, warranties, opinions, projections, financial or
other information or analysis supplied to it by any employee, director, officer,
advisor, agents or representative of the Company or the Manager, or any of their
respective affiliates (collectively the “Representatives”) other than included
in the Offering Documentation. The Applicant is expressly advised that an
investment in the Company entails significant risks, and the Applicant must read
the Offering Documentation carefully including the “Risk Factors” included
therein including the summary of certain risk factors in Appendix 4 hereof. In
addition to those risks, the Company asks you to take notice of the fact that,
by the Promissory Notes, the Company’s primary secured lender has the right to
nominate for the term of its indebtedness, and has nominated, a director (the
“Nominated Director”) to the Company’s board of directors, with a veto right
over certain major issues. Under the amended bylaws, the Nominated Director must
approve certain business decisions without regard to the vote of the other
Directors, including (i) the Company’s or Subsidiary’s annual budget (which has
been approved for 2010 – 2011); (ii) acquisition or disposition of material
assets, outside the ordinary course of business; (iii) formation or dissolution
of the Company or Subsidiary; (iv) expenditure of or incurring of an obligation
of $20,000 or more for a single purpose during any consecutive twelve month
period unless such expenditure has been approved in a budget approved by the
board of directors of the Company or Subsidiary (“single purpose” may include an
approved general plan of operations relating to oil and gas production and shall
not be a reference to the engagement of any single vendor in connection with
such approved general plan of operations relating to oil and gas production),
provided such expenditure has been approved in a budget approved by the board of
directors of the Company and Subsidiary, as applicable;  (v) open or close any
account with any financial institution; (vi) initiation or settlement of any
litigation, arbitration or judicial proceeding; and (vii) the issuance of any
equity of the Company or right to receive or acquire any equity of the Company,
or modification of any of the foregoing outstanding at any time.  The Nominated
Director bylaw provision ceases to be effective when the indebtedness is repaid.
When applying for Units in the Offering, the Applicant confirms that the
Applicant has had access to and read the Offering Documentation. The Applicant
has sufficient knowledge, sophistication and experience in financial and
business matters to be capable of evaluating the merits and risks of a decision
to invest in the Company by purchasing Units, and the Applicant is able to bear
the economic risk, and to withstand a complete loss of an investment in the
Units/the Company. The Applicant has had access to such financial and other
information concerning the Company and the Units as it deems necessary or
desirable in connection with the Application and purchase of Units, and has made
such investigation with respect thereto as it deems necessary. The Applicant has
made its own assessment of the Company, its business operations, the Units and
the terms of the Offering and has, to the extent deemed necessary by the
Applicant, consulted with its own independent advisors concerning the relevant
financial, operation, tax, legal, currency and other economic considerations
relating to its investment in the Units. The Applicant expressly recognizes that
the Units are being offered on the basis of the Offering Documentation and
publicly available information only and that no offering prospectus has been
published in connection with the Offering at the time of Application or
purchase. The Company has reporting obligations with the United States
Securities and Exchange Commission, and files inter alia annual and quarterly
financial reports that are publicly available at www.sec.gov. The Applicant
consents to the electronic delivery of the Offering Documentation.


 
2.
Use of Proceeds



Expected use of proceeds from the Offering is to (i) drill, case and complete up
to 10 delineation/production wells to a depth below the Trinity Basal Sands
(approx. 275 meters) spaced widely across the leased acreage (the “Wells”), (ii)
evaluate cores, logs and oil samples from the Wells, (iii) commission and
publish a full resource evaluation, (iv) finalize a field-wide development plan,
and (iv) provide for the working capital needs of the Company. The Applicant is
hereby made aware and accepts that the use of proceeds from the Offering may not
be sufficient for the intended use and/or may be used for other purposes than
indicated herein in part or in full.


 
3.
Restrictions for UK Applicants



Each U.K. Applicant confirms that it understands that the Offering has only been
communicated to persons who have the requisite professional experience,
knowledge and expertise in matters relating to investments and are “investment
professionals” for the purposes of Article 19(5) of the Financial Services and
Markets Act 2000 (Financial Promotion) Order 2005 (as amended); and only in
circumstances that do not result in an offer to the public (for the purposes of
102B of the Financial Services and Markets Act 2000 (“FSMA”)) or where, in
accordance with section 86(1) of FSMA, the requirement to provide an approved
prospectus in accordance with the requirement under section 85(1) FSMA does not
apply, and consequently the Applicant confirms that it understands that the
Shares will be offered to or directed at only “qualified investors” for the
purposes of sections 86(1) of FSMA, or offered to or directed at fewer than 100
investors in the United Kingdom (in total, other than qualified investors), or
where the statutory minima are placed on the consideration or denomination of
Shares that can be made available (all such persons being referred to as
“relevant persons”). Any application or subscription for the Shares or any other
investment or investment activity in relation to the Shares is available only to
relevant persons and will be engaged in only with relevant person, and any
person who is not a relevant person should not rely on this document.


 
4.
Transferability



The Applicant hereby confirms that it understands that the Units purchased and
subscribed for hereunder (including the respective preferred shares, Common
Shares and Warrants) have not and will not be registered under the U.S.
Securities Act and are subject to certain restrictions on transfer. The
certificates will bear the following restrictive legend:

 
2

--------------------------------------------------------------------------------

 

"THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED THEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED IN REGULATION S PROMULGATED UNDER THE 1933 ACT) EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT."


As further described in this section 4 above and in Appendix 5, the preferred
shares, Common Shares and the Warrants issued in this Offering cannot be traded
within the United States or to U.S. Persons or to persons acquiring the
securities for the account or benefit of any U.S. person for a period of six
months from the issue date,. After this date, the preferred shares, Common
Shares and the Warrants may be traded within the United States and to U.S.
Persons to the extent permitted in accordance with Rule 144 under the 1933 Act.
The preferred shares, Common Shares and Warrants may be traded to non-U.S.
Persons outside the United States from the date of issue provided that prior to
the date that is six months from the issue date, any purchaser (A) certifies
that the purchaser is not a U.S. person and is not acquiring the securities for
the account or benefit of any U.S person or is a U.S. person who purchased
securities in a transaction that did not require registration under the 1933 Act
and (B) agrees to resell such securities only in accordance with the provisions
of Regulation S, pursuant to a registration under the 1933 Act or pursuant to an
applicable exemption from registration and (C) agrees not to engage in hedging
transactions with regard to the securities unless in compliance with the 1933
Act.. Certain of the Company’s issued Common Shares have been registered with
the United States Securities and Exchange Commission and are publicly traded and
quoted on the OTC Bulletin Board in the United States (www.otcbb.com) under
ticker symbol “GLRP.OB”. The Company does not intend to register the preferred
shares, the Common Shares or the Warrants issued in this Offering with the
United States Securities and Exchange Commission, and no guarantees can be made
that there will be a public market for the preferred shares, the Common Shares
or the Warrants issued in this Offering.


 
5.
Corporate Governance



The Company is incorporated in the State of Delaware, the United States and
subject to legislation of the State of Delaware, the United States and the
provisions of the Company’s certificate of incorporation, certificate of merger
with United Heritage and bylaws. Such legislation and provisions are
significantly different from companies incorporated in Norway. It cannot be
excluded that Applicants will be afforded less protection as shareholders in the
Company than what would otherwise be the case for a company incorporated in
Norway. It is also referred to the veto rights for the Nominated Director as
further described in section 1 above.


 
6.
Disclaimer



By placing an Application pursuant to this Agreement, the Applicant irrevocably
confirms that it understands and expressly agrees that it is applying for Units
on the basis that:
(1)
The Company and Manager, and their respective Representatives, expressly
disclaims any liability whatsoever towards the Applicant in connection with the
Offering.

(2)
The Company and the Manager, and their respective Representatives, make no
undertaking, representation or warranty, express or implied, to the Applicant
regarding the accuracy or completeness of the information (whether written or
oral and whether included in the Offering Documentation or elsewhere),
concerning the Company or the Offering received by the Applicant whether such
information was received through the Manager, the Company, their respective
Representatives, or otherwise.



 
7.
Allocation criteria



Allocation will be made at the sole discretion of the Board taking into account,
inter alia, factors such as perceived investor quality, size and timeliness of
Application. The Board reserves the right to limit the total number of
Applicants to whom Units will be issued by applying appropriate criteria,
including but not limited to drawing lots and deletion of Applications. The
Company reserves the right, at its sole discretion, to reject and/or reduce any
and all Applications, in whole or in part, or to cancel the Offering, and to
treat incorrect, incomplete and delayed Applications as valid. No Applicant will
be allocated Units in the Offering with an aggregate purchase price equivalent
to less than EUR 50,000.


 
8.
Conditions for completion of the Offering



The completion of the Offering is conditional upon (i) the corporate resolutions
of the Company required to implement the Offering, including approval by the
Board, (ii) that any rights of first refusal, or similar rights, to purchase the
preferred shares, Common Shares or Warrants to be issued in the Offering have
either lapsed or been waived, (iii) payment of the Purchase Amount for all the
Applicants against delivery of the Units to the Applicants, (iv) the filing of a
revised Certificate of the Designation with the Secretary of State of Delaware
setting the voting rights of the preferred shares to be issued in the Offering
at 1,000 votes per share, and (v) legal opinion by the Company’s counsel issued
to the Applicants, to the satisfaction of the Manager, that a) the Company is in
good legal standing, b) any rights of first refusal, or similar rights, to
purchase the preferred shares, Common Shares or Warrants to be issued in the
Offering (including as a result of converting the preferred shares or upon
exercising the Warrants into Common Shares) have either lapsed or been waived,
and c) the preferred shares, Common Shares and Warrants to be issued in the
Offering are (or, in the case of the Common Shares, will be) validly and legally
issued and duly evidenced by the preferred share and Warrants certificates to be
delivered to the Applicants contemporaneously with the closing. The Offering is
not subject to receiving Applications for a minimum number of Units nor issue a
minimum number of Units.


You are advised that the Company has obtained the written consent of the holders
of a majority of the outstanding common stock, approving an amendment to the
Articles of Incorporation of the Company to increase the authorized Common Stock
from 20 million to 125 million (and maximum 150 million) Common Shares and
authorized preferred stock from 1 million to 5 million preferred shares, and
thereafter will file an amendment to the Articles of Incorporation with the
Secretary of State of the State of Delaware to effect such increases to the
authorized common stock and preferred stock of the Company so that such
increases are effective no later than 90 days after the date hereof. Upon
notification from the Secretary of State of the State of Delaware that the
filing is effective, the preferred shares automatically will convert into Common
Shares and you will be issued replacement certificates reflecting your ownership
of the Common Shares.

 
3

--------------------------------------------------------------------------------

 

 
9.
Duration of the Agreement



If the conditions for completion of the Offering, as described in section 8
above, have not been satisfied within 28 February 2011, this Agreement shall
cease to be binding for the Applicant, the Company and the Manager.


10.
Confidentiality



The offer to participate in the Offering is personal and cannot be forwarded or
made known to any third party. The Applicant hereby undertakes to keep the
contents of this Agreement, the Offering Documentation and any information made
available pursuant to it confidential, including but not limited to the fact
that any agreement has been entered into, until the information has been duly
announced by the Company.


The Applicant hereby authorizes each of the Company and the Manager to produce
this Agreement or a copy hereof to any party in any administrative or legal
proceedings or official inquiry with respect to matters covered hereby.


11.
Reporting requirements to the Applicant



Applicants becoming directly or indirectly owner of 5% or more of the Company’s
Common Shares will be required to file an ownership report to the United States
Securities and Exchange Commission. There are further ownership filing
requirements to the United States Securities and Exchange Commission for higher
ownership levels.


12.
Regulatory issues



In accordance with the Norwegian Securities Trading Act, the Manager must
categorize all new customers in one of three customer categories; Eligible
counterparties, Professional and Non-professional clients. All investors that
are applying for Units under the Offering and which are not existing client of
the Manager will be categorized as Non-professional clients unless otherwise is
communicated in writing by the Manager. The Applicant can by written request ask
to be categorized as a Professional client if it fulfils the relevant provisions
of the Norwegian Securities Trading Act. For further information about the
categorization the Applicant may contact the Manager. The Manager will treat the
Application as an execution-only instruction from the Applicant to apply for
Units in the Offering, since the Manager is not in the position to determine
whether the Application for Units is suitable or not for the Applicant. Hence,
the Applicant will not benefit from the corresponding protection of the relevant
conduct of business rules in accordance with the Norwegian Securities Trading
Act.


The Applicant acknowledges that under the Norwegian Securities Trading Act (and
the Norwegian Commercial Banks Act) there is a duty of secrecy between the
different units within the Manager as well as between the Manager and the rest
of the entities in its respective group. This may entail that other employees of
the Manager or of the Manager’s group may have information that may be relevant
to the Applicant, but which the Manager will not have access to.


The Manager is an investment firm, offering a broad range of investment
services. In order to ensure that assignments undertaken in the Manager’s
corporate finance departments are kept confidential, the Manager’s other
activities, including analysis and stock broking, are separated from their
corporate finance departments by Chinese walls. The Applicant acknowledges that
Manager’s analysis and stock broking activity may act in conflict with the
Applicant's interests with regard to transactions of the Units as a consequence
of such Chinese walls.


In order to apply for Units pursuant to the Agreement, the Applicant must
satisfy the applicable requirements of the Norwegian Money Laundering Act of 6
March 2009 no. 11 and associated regulations. Applicants who are not registered
as clients with the Manager must therefore complete the Manager’s Customer
Registration Forms and send it to the Manager immediately by fax or email in
order to be considered for an allocation of Units in the Offering. Such Forms
may be obtained by contacting the Manager.


13.
Liability



The authorization and instruction to subscribe for Units granted to the Company
and Manager (or those authorised and appointed by them) under this Agreement is
irrevocable and without reservations, and the Applicant is obligated to
indemnify the Company and the Manager for any demands and/or claims connected to
the execution of the authorization and instruction. The Company and the Manager
hereby expressly disclaims any liability whatsoever towards the Applicant in
connection with the Offering, including with respect to this authorization and
instruction to subscribe for Units.


14.
Authority



The Applicant has full power and authority to execute and deliver this Agreement
and to apply for and purchase Units and is authorized to pay all amounts it has
committed to pay subject to the satisfaction of the terms stated herein for
completion of the Offering.


The Applicant’s obligation to pay for the Allocated Units shall apply even if
the Applicant should not have the right to apply for and/or purchase the
Allocated Units. In such event, the Applicant shall nonetheless pay the Purchase
Amount, and shall notify the Company as to whom the Allocated Units shall be
delivered.


15.
Assignment



The representations, confirmations, acknowledgements and waivers given by the
Applicant in this Agreement (including those relating to governing law and
jurisdiction) are given for the benefit of each of the Company, the Manager, and
their respective Representatives, and are intended to be enforceable by each of
the Company, the Manager, and their respective Representatives, without the
prior consent of any other party hereto.


The Applicant may not assign or novate this Agreement without the prior written
consent of the Company (which the Company may refuse at its absolute
discretion).

 
4

--------------------------------------------------------------------------------

 

16.
Contract rights



There are no warranties, assurances, covenants or undertakings (express,
implied, statutory or otherwise) given by or on behalf of the Company and/or the
Manager, and/or their respective Representatives, other than those expressly set
forth, described or referred to in this Agreement and the Applicant acknowledges
that it has not been induced to enter into this Agreement by any representation,
warranty or undertaking not expressly incorporated herein. All warranties
implied by law are hereby waived.


Without prejudice to the generality of the above clause, the Applicant shall not
have any claim or remedy in respect of any form of misrepresentation or any
untrue statement (whether negligent or otherwise and whether made at any time
prior to expiry of the Application Period and/or in this Agreement).


17.
Waiver



Each party agrees that no failure or delay by the other party in exercising any
right, power or privilege hereunder will operate as a waiver thereof, nor will
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.


18.
Entire Agreement



This Agreement contains the entire agreement between the Applicant, the Company
and the Manager relating to the subject matter of this Agreement, and supersedes
all prior written or oral discussions, negotiations and agreements among them
regarding such matters. Otherwise than provided herein, no modifications of this
Agreement or waiver of the terms and conditions hereof will be binding upon the
Applicant, the Company and/or the Manger unless approved in writing by each of
the Applicant, the Company and the Manager.


Notwithstanding that any term of this Agreement may be or become enforceable by
a person who is not a party to it, the terms of this Agreement or any of them
may be varied, amended or modified or this Agreement may be suspended, cancelled
or terminated by agreement in writing between the parties or this Agreement may
be rescinded (in each case), without the consent of any such third party.


19.
Governing law



This Agreement shall be governed by, and construed in accordance with, Norwegian
Law.


In relation to any legal action or proceedings to be taken, arising out of or in
connection with this Agreement (“Proceedings”), each of the Company, the Manager
and the Applicant irrevocably submits to the exclusive jurisdiction of the
Norwegian courts with Oslo District Court as legal venue, and waives any
objections to Proceedings in such courts on the grounds of venue or on the
grounds that Proceedings have been brought in an inappropriate forum.


If any provision of this Agreement shall, for any reason, be adjudged by any
court of competent jurisdiction to be invalid or unenforceable, such judgment
shall not affect, impair or invalidate the remainder of this Agreement but shall
be confined in its operation to the provision of this Agreement directly
involved in the controversy in which such judgment shall have been rendered.


7 January 2011


Glen Rose Petroleum Corporation
 
ABG Sundal Collier Norge ASA


 
5

--------------------------------------------------------------------------------

 

Appendix 1

 
6

--------------------------------------------------------------------------------

 

CERTIFICATE OF INCORPORATION OF GLEN ROSE PETROLEUM CORPORATION


CERTIFICATE OF MERGER OF GLEN ROSE PETROLEUM CORPORATION
 
ARTICLES OF MERGER OF UNITED HERITAGE CORPORATION A Utah Corporation (the
non-surviving corporation) and GLEN ROSE PETROLEUM CORPORATION A Delaware
Corporation
(the surviving corporation)


GLEN ROSE PETROLEUM CORPORATION AMENDED AND RESTATED CERTIFICATE OF DESIGNATION
OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES D CONVERTIBLE PREFERRED STOCK


BYLAWS OF GLEN ROSE PETROLEUM CORPORATION
 
WRITTEN CONSENT TO ACTION OF THE BOARD OF DIRECTORS OF GLEN ROSE PETROLEUM
CORPORATION – AMENDMENT TO THE BYLAWS

 
7

--------------------------------------------------------------------------------

 

CERTIFICATE OF INCORPORATION
OF
Glen Rose Petroleum Corporation


FIRST: The name of the corporation is: Glen Rose Petroleum Corporation


SECOND: Its registered office in the State of Delaware is located at 16192
Coastal Highway, Lewes, Delaware 19958-9776, County of Sussex. The registered
agent in charge thereof is Harvard Business Services, Inc.


THIRD: The purpose of the corporation is to engage in any lawful activity for
which corporations may be organized under the General Corporation Law of
Delaware.


FOURTH: The total number of authorized shares which the corporation is
authorized to issue 20,000,000 shares of common stock having a par value of $
0.001000 per share and 1,000,000 shares of preferred stock having a par value
of  $0.001000 per share.


The number of authorized shares of preferred stock or of common stock may be
raised by the affirmative vote of the holders of a majority of the outstanding
shares of the corporation entitled to vote thereon.


All shares of common stock shall be identical and each share of common stock
shall be entitled to one vote on all matters.


The board of directors is authorized, subject to limitations prescribed by law
and the provisions of this Article Fourth, to provide by resolution or
resolutions for the issuance of the shares of preferred stock in one or more
series, and by filing a certificate pursuant to the applicable law of the State
of Delaware, to establish from time to time the number of shares included in any
such series, and to fix the designation, powers, preferences and rights of the
shares of any such series and the qualifications, limitations or restrictions
thereof.


FIFTH: The business and affairs of the corporation shall be managed by or under
the direction of the board of directors, and the directors need not be elected
by ballot unless required by the bylaws of the corporation.


SIXTH: This corporation shall be perpetual unless otherwise decided by a
majority of the Board of Directors.


SEVENTH: In furtherance and not in limitation of the powers conferred by the
laws of Delaware, the board of directors is authorized to amend or repeal the
bylaws.


EIGHTH: The corporation reserves the right to amend or repeal any provision in
this Certificate of Incorporation in the manner prescribed by the laws of
Delaware.


NINTH: The incorporator is Richard H. Bell in care of Harvard Business Services,
Inc., whose mailing address is 16192 Coastal Highway, Lewes, DE 19958-9766.


TENTH: To the fullest extent permitted by the Delaware General Corporation Law a
director of this corporation shall not be liable to the corporation or its
stockholders for monetary damages for breach of fiduciary duty as a director.


I, Richard H. Bell, for the purpose of forming a corporation under the laws of
the State of Delaware do make and file this certificate, and do certify that the
facts herein stated are true; and have accordingly signed below, this 22nd day
of May, 2008.


Signed
and
Attested 
to by:
/s/ Richard H. Bell
 
Richard H. Bell, Incorporator
 
HARVARD BUSINESS SERVICES, INC.


 
8

--------------------------------------------------------------------------------

 

CERTIFICATE OF MERGER
 
OF
 
GLEN ROSE PETROLEUM CORPORATION
A Delaware Corporation
(the surviving corporation)
 
and
 
UNITED HERITAGE CORPORATION
A Utah Corporation
(the non-surviving corporation)


Pursuant to Title 8, Section 252 of the Delaware General Corporation Law, the
undersigned corporation executed the following Certificate of Merger:


FIRST:  The name of the surviving corporation is Glen Rose Petroleum
Corporation, a Delaware corporation, and the name of the corporation being
merged into this surviving corporation is United Heritage Corporation, a Utah
corporation.


SECOND:  The Agreement and Plan of Merger has been approved, adopted, certified,
executed and acknowledged by each of the constituent corporations pursuant to
Title 8, Section 252 of the General Corporation Law of the State of Delaware.


THIRD:  The name of the surviving corporation is Glen Rose Petroleum
Corporation, a Delaware corporation.


FOURTH:  The Certificate of Incorporation of the surviving corporation shall be
its Certificate of Incorporation.


FIFTH:  The authorized stock and par value of the non-Delaware corporation is
125,000,000 shares of common stock, $0.001 par value and 5,000,000 shares of
Preferred Stock, $0.0001 par value of which 176,000 shares constitute Series A
Preferred Stock, 40,000 shares constitute Series B-1 Preferred Stock and 60,000
shares constitute Series B-2 Preferred Stock.


SIXTH:  The effective date of the Merger shall be the date upon which articles
of merger or a certificate of merger giving effect to the Agreement and Plan of
Merger shall be duly executed and acknowledged by Glen Rose Petroleum
Corporation, and thereafter (a) delivered to the Secretary of State of the State
of Delaware, for filing, as provided in Delaware Law, and (b) delivered to the
Utah Department of Commerce, Division of Corporations and Commercial Code, as
provided in Utah law. The Merger shall become effective upon the later to occur
of (a) or (b) above.


SEVENTH:  The Agreement and Plan of Merger is on file at Suite 200, One Energy
Square, 4825 Greenville Avenue, Dallas, Texas 75206, an office of the surviving
corporation.


EIGHTH:  A copy of the Agreement and Plan of Merger will be furnished by the
surviving corporation on request, without cost to any stockholder of the
constituent corporations.


IN WITNESS WHEREOF, the surviving corporation, Glen Rose Petroleum Corporation,
has caused this certificate to be signed by an authorized officer, this day of
2008.


By:
 
 
Paul D. Watson
 
Chief Executive Officer


 
9

--------------------------------------------------------------------------------

 

ARTICLES OF MERGER


OF


UNITED HERITAGE CORPORATION
A Utah Corporation
(the non-surviving corporation)


and


GLEN ROSE PETROLEUM CORPORATION
A Delaware Corporation
(the surviving corporation)


ARTICLE I – Surviving Corporation


The name of the subsidiary corporation, which is the corporation surviving the
merger described herein (the “Merger”), is Glen Rose Petroleum Corporation (the
“Subsidiary”).  The Subsidiary is a foreign corporation incorporated on May 22,
2008 and existing pursuant to the provisions of the Delaware General Corporation
Law.
 
ARTICLE II – Non-Surviving Corporations
 
The name of the parent corporation, which is the non-surviving corporation, is
United Heritage Corporation, a Utah corporation (the “Parent”).  The Parent is a
domestic corporation incorporated on April 30, 1981 and existing pursuant to the
provisions of the Utah Revised Business Corporation Act.
 
ARTICLE III – Agreement and Plan of Merger
 
The Agreement and Plan of Merger containing such information as is required by §
16-10a-1101 of the Utah Revised Business Corporation Act is set forth in Exhibit
A, attached hereto and made a part hereof.
 
ARTICLE IV – Amendment to Articles of Incorporation
 
The Certificate of Incorporation of the Subsidiary shall, on the Merger becoming
effective, be and constitute the Certificate of Incorporation of the surviving
corporation.


ARTICLE V – Manner of Adoption and Vote of Surviving Corporation
Pursuant to §16-10a-1104(3) of the Utah Revised Business Corporation Act, a vote
of the shareholders of the Subsidiary is not required with respect to the
Merger.


ARTICLE VI – Manner of Adoption and Vote of Non-Surviving Corporation
The designation of the voting group of the Parent that voted on the Agreement
and Plan of Merger was Common Stock.  No shares of Preferred Stock are issued
and outstanding.


The number of outstanding shares of the Parent’s Common Stock and the number of
votes entitled to be cast by the holders of such shares, as of February 29,
2008, was 7,246,850.  The number of undisputed votes of the Parent’s Common
Stock voting group cast for the Agreement and Plan of Merger was 3,887,999.  The
number of votes cast for the Agreement and Plan of Merger by the only voting
group entitled to vote was sufficient for approval by that voting group.


ARTICLE VII – Ownership of Parent
Immediately prior to the Merger, the Parent owned at least 90% of the
outstanding shares of each class of the Subsidiary.

 
10

--------------------------------------------------------------------------------

 

ARTICLE VIII – Effective Date of Merger
The effective date of the Merger shall be the date upon which articles of merger
or a certificate of merger giving effect to the Agreement and Plan of Merger
shall be duly executed and acknowledged by the Subsidiary, and thereafter (a)
delivered to the Secretary of State of the State of Delaware, for filing, as
provided in Delaware Law, and (b) delivered to the Utah Department of Commerce,
Division of Corporations and Commercial Code, as provided in Utah law.  The
Merger shall become effective upon the later to occur of (a) or (b) above.  The
effective date of the Merger complies with §16-10a-1104(5) of the Utah Revised
Business Corporation Act.
In witness whereof, the undersigned, being the President of the Subsidiary,
which is the surviving corporation, executes these Articles of Merger subject to
penalties of perjury that the statements contained herein are true on this 5th
day of June 2008.



 
Joseph F. Langston Jr., President


 
11

--------------------------------------------------------------------------------

 

EXHIBIT A


AGREEMENT AND PLAN OF MERGER
THIS AGREEMENT AND PLAN OF MERGER (hereinafter referred to as this “Agreement”)
dated as of June 5, 2008, is made and entered into by and between United
Heritage Corporation, a Utah corporation (the “Parent”) and Glen Rose Petroleum
Corporation, a Delaware corporation (the “Subsidiary”).
RECITALS:
A.           The Parent is a corporation organized and existing under the laws
of the State of Utah.
B.           The Subsidiary is a corporation organized and existing under the
laws of the State of Delaware and is a wholly-owned subsidiary of the Parent.
C.           The Parent and the Subsidiary and their respective boards of
directors deem it advisable and to the advantage, welfare, and best interests of
the corporations and their respective shareholders to merge Parent with and into
Subsidiary pursuant to the provisions of the Utah Revised Business Corporation
Act (the “Utah Act”) and the Delaware General Corporation Law (the “Delaware
Law”) upon the terms and conditions hereinafter set forth.
NOW THEREFORE, in consideration of the premises, the mutual covenants herein
contained and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the Parent shall
be merged into the Subsidiary (the “Merger”) upon the terms and conditions
hereinafter set forth.
ARTICLE I
PRINCIPAL TERMS OF THE MERGER
SECTION 1.1.  Merger.  On the Effective Date (as defined in Section 4.1 hereof),
the Parent shall be merged with and into the Subsidiary, the separate existence
of the Parent shall cease and the Subsidiary (sometimes hereinafter referred to
as the “Surviving Corporation”) shall operate under the name “Glen Rose
Petroleum Corporation” by virtue of, and shall be governed by, the laws of the
State of Delaware.  The address of the registered office of the Surviving
Corporation in the State of Delaware will be 16192 Coastal Highway, Lewes,
Delaware 19958-9776, County of Sussex.
SECTION 1.2.  Certificate of Incorporation of the Surviving Corporation.  The
Certificate of Incorporation of the Surviving Corporation shall be the
Certificate of Incorporation of the Subsidiary as in effect on the date hereof
(without change, unless and until amended in accordance with applicable law).


SECTION 1.3.  Bylaws of the Surviving Corporation.  The Bylaws of the Surviving
Corporation shall be the Bylaws of the Subsidiary as in effect on the date
hereof without change unless and until amended or repealed in accordance with
applicable law.
SECTION 1.4.  Directors and Officers.  At the Effective Date of the Merger, the
directors and officers of the Subsidiary in office at the Effective Date of the
Merger shall become the directors and officers, respectively, of the Surviving
Corporation, each of such directors and officers to hold office, subject to the
applicable provisions of the Certificate of Incorporation and Bylaws of the
Surviving Corporation and the Delaware Law, until his or her successor is duly
elected or appointed and qualified.
ARTICLE II
CONVERSION, CERTIFICATES AND PLANS
SECTION 2.1.  Conversion of Shares.  At the Effective Date of the Merger, each
of the following transactions shall be deemed to occur simultaneously:
(a)           Common Stock.  Each share of the Parent’s common stock, $0.001 par
value per share (the “Parent’s Common Stock”), issued and outstanding
immediately prior to the Effective Date of the Merger shall, by virtue of the
Merger and without any action on the part of the holder thereof, be converted
into and become one validly issued, fully paid and nonassessable share of the
Surviving Corporation’s common stock, $.001 par value per share (the “Surviving
Corporation’s Common Stock”).
(b)           Options and Warrants.  Each option or warrant to acquire shares of
the Parent’s Common Stock outstanding immediately prior to the Effective Date of
the Merger shall, by virtue of the Merger and without any action on the part of
the holder thereof, be converted into and become an equivalent option or warrant
to acquire, upon the same terms and conditions, the number of shares of the
Surviving Corporation’s Common Stock, which is equal to the number of shares of
the Parent’s Common Stock that the optionee or warrant holder would have
received had the optionee or warrant holder exercised such option or warrant, as
the case may be, in full immediately prior to the Effective Date of the Merger
(whether or not such option or warrant was then exercisable) and the exercise
price per share under each of said options or warrants shall be equal to the
exercise price per share thereunder immediately prior to the Effective Date of
the Merger, unless otherwise provided in the instrument granting such option or
warrant.

 
1

--------------------------------------------------------------------------------

 

(e)           Other Rights.  Any other right, by contract or otherwise, to
acquire shares of the Parent’s Common Stock outstanding immediately prior to the
Effective Date of the Merger shall, by virtue of the Merger and without any
action on the part of the holder thereof, be converted into and become a right
to acquire, upon the same terms and conditions, the number of shares of the
Surviving Corporation’s Common Stock which is equal to the number of shares of
the Parent’s Common Stock that the right holder would have received had the
right holder exercised such right in full immediately prior to the Effective
Date of the Merger (whether or not such right was then exercisable) and the
exercise price per share under each of said rights shall be equal to the
exercise price per share thereunder immediaely prior to the Effective Date of
the Merger, unless otherwise provided in the agreement granting such right.
(f)           Cancellation of Subsidiary Shares Held by Parent.  Each share of
the Subsidiary’s common stock issued and outstanding immediately prior to the
Effective Date of the Merger and held by the Parent shall be canceled without
any consideration being issued or paid therefor.
SECTION 2.2.  Stock Certificates.  At and after the Effective Date, all of the
outstanding certificates that, prior to that date, represented shares of the
Parent’s Common Stock shall be deemed for all purposes to evidence ownership of
and to represent the number of shares of the Surviving Corporation’s Common
Stock into which such shares of the Parent’s Common Stock are converted as
provided herein. The registered owner on the books and records of the Parent of
any such outstanding stock certificate for the Parent’s Common Stock shall,
until such certificate is surrendered for transfer or otherwise accounted for to
the Surviving Corporation or its transfer agent, be entitled to exercise any
voting and other rights with respect to, and to receive any dividend and other
distributions upon, the shares of the Surviving Corporation’s Common Stock
evidenced by such outstanding certificate as provided above.
SECTION 2.3.  Employee Benefit and Compensation Plans.  At the Effective Date of
the Merger, each employee benefit plan, incentive compensation plan and other
similar plans to which the Parent is then a party shall be assumed by, and
continue to be the plan of, the Surviving Corporation.  To the extent any
employee benefit plan, incentive compensation plan or other similar plan of the
Parent provides for the issuance or purchase of, or otherwise relates to, the
Parent’s Common Stock, after the Effective Date of the Merger such plan shall be
deemed to provide for the issuance or purchase of, or otherwise relate to, the
same class and series of the Surviving Corporation’s Common Stock.
ARTICLE III
TRANSFER AND CONVEYANCE OF ASSETS AND ASSUMPTION OF LIABILITIES
SECTION 3.1.  Effects of the Merger.  At the Effective Date of the Merger, the
Merger shall have the effects specified in the Utah Act, the Delaware Law and
this Agreement.  Without limiting the generality of the foregoing, and subject
thereto, at the Effective Date of the Merger, the Surviving Corporation shall
possess all the rights, privileges, powers and franchises, of a public as well
as a private nature, and shall be subject to all the restrictions, disabilities
and duties of each of the parties to this Agreement; the rights, privileges,
powers and franchises of the Parent and the Subsidiary, and all property, real,
personal and mixed, and all debts due to each of them on whatever account, shall
be vested in the Surviving Corporation; and all property, rights, privileges,
powers and franchises, and all and every other interest shall be thereafter the
property of the Surviving Corporation, as they were of the respective
constituent entities, and the title to any real estate whether by deed or
otherwise vested in the Parent and the Subsidiary or either of them, shall not
revert to be in any way impaired by reason of the Merger; but all rights of
creditors and all liens upon any property of the parties hereto shall be
preserved unimpaired, and all debts, liabilities and duties of the respective
constituent entities shall thenceforth attach to the Surviving Corporation, and
may be enforced against it to the same extent as if said debts, liabilities and
duties had been incurred or contracted by it.
SECTION 3.2.  Additional Actions.  If, at any time after the Effective Date of
the Merger, the Surviving Corporation shall consider or be advised that any
further assignments or assurances in law or any other acts are necessary or
desirable (a) to vest, perfect or confirm, of record or otherwise, in the
Surviving Corporation, title to and possession of any property or right of the
Parent acquired or to be acquired by reason of, or as a result of, the Merger,
or (b) otherwise to carry out the purposes of this Agreement, the Parent and its
proper officers and directors shall be deemed to have granted to the Surviving
Corporation an irrevocable power of attorney to execute and deliver all such
proper deeds, assignments and assurances in law and to do all acts necessary or
proper to vest, perfect or confirm title to and possession of such property or
rights in the Surviving Corporation and otherwise to carry out the purposes of
this Agreement.  The proper officers and directors of the Surviving Corporation
are fully authorized in the name of the Parent or otherwise to take any and all
such action.

 
2

--------------------------------------------------------------------------------

 

ARTICLE IV
APPROVAL BY SHAREHOLDERS; AMENDMENT; EFFECTIVE DATE
SECTION 4.1.  Approval.  This Agreement and the Merger contemplated hereby are
subject to approval by the requisite vote of shareholders in accordance with
applicable Utah law.  As promptly as practicable after approval of this
Agreement by shareholders in accordance with applicable law, duly authorized
officers of the respective parties shall make and execute Articles of Merger and
a Certificate of Merger and shall cause such documents to be filed with the
Secretary of State of Utah and the Secretary of State of Delaware, respectively,
in accordance with the laws of the States of Utah and Delaware.  The effective
date (the “Effective Date”) of the Merger shall be the date on which the Merger
becomes effective under the laws of Utah or the date on which the Merger becomes
effective under the laws of Delaware, whichever occurs later.
SECTION 4.2.  Amendments.  The Board of Directors of the Parent may amend this
Agreement at any time prior to the Effective Date, provided that an amendment
made subsequent to the approval of the Merger by the shareholders of the Parent
shall not (1) alter or change the amount or kind of shares to be received in
exchange for or on conversion of all or any of the shares of the Parent’s Common
Stock, (2) alter or change any term of the Certificate of Incorporation of the
Subsidiary, or (3) alter or change any of the terms and conditions of this
Agreement if such alteration or change would adversely affect the holders of the
Parent’s Common Stock.
ARTICLE V
MISCELLANEOUS
SECTION 5.1.  Termination.  This Agreement may be terminated and the Merger
abandoned at any time prior to the filing of this Agreement with the Secretary
of State of Utah and the Secretary of State of Delaware, whether before or after
shareholder approval of this Agreement, by the consent of the Board of Directors
of the Parent and the Subsidiary.
SECTION 5.2.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be considered to be an original instrument.
SECTION 5.3.  Descriptive Headings.  The descriptive headings are for
convenience of reference only and shall not control or affect the meaning or
construction of any provision of this Agreement.
SECTION 5.4.  Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of Delaware, except to the extent the laws of the
State of Utah apply to the Merger.
IN WITNESS WHEREOF, the undersigned officers of each of the parties to this
Agreement, pursuant to authority duly given by their respective boards of
directors, have caused this Agreement to be duly executed on the date set forth
above.


UNITED HERITAGE CORPORATION,
a Utah corporation
By:
/s/ Joseph F. Langston Jr.
 
Joseph F. Langston Jr., President
GLEN ROSE PETROLEUM CORPORATION,
a Delaware Corporation
By:
/s/ Joseph F. Langston Jr.
 
Joseph F. Langston Jr., President


 
3

--------------------------------------------------------------------------------

 

GLEN ROSE PETROLEUM CORPORATION


AMENDED AND RESTATED


CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES D CONVERTIBLE PREFERRED STOCK


PURSUANT TO SECTION 151 OF THE
DELAWARE GENERAL CORPORATION LAW


        The undersigned, Andrew Taylor-Kimmins, does hereby certify that:


                1. He is the President and CEO of Glen Rose Petroleum
Corporation, a Delaware corporation (the “Corporation”).


                2. The Corporation is authorized to issue 1,000,000 shares of
preferred stock, of which at least 15,000 shares have not been issued.


                3. The following resolutions were duly adopted by the board of
directors of the Corporation (the “Board of Directors”):


        WHEREAS, the certificate of incorporation of the Corporation provides
for a class of its authorized stock known as preferred stock, issuable from time
to time in one or more series;


        WHEREAS, the Board of Directors is authorized to fix the dividend
rights, dividend rate, voting rights, conversion rights, rights and terms of
redemption and liquidation preferences of any wholly unissued series of
preferred stock and the number of shares constituting any series and the
designation thereof, of any of them; and


        WHEREAS, it is the desire of the Board of Directors, pursuant to its
authority as aforesaid, to fix the rights, preferences, restrictions and other
matters relating to a new series of the preferred stock, which shall consist of,
15,000 shares of the preferred stock which the Corporation has the authority to
issue, to be designated as “Series D Convertible Preferred Stock”, and


        WHEREAS, on or about December 22, 2010, the Board of Directors caused to
be filed with the Secretary of State of the State of Delaware a Certificate of
Designation of Preferences, Rights and Limitations of Series D Convertible
Preferred Stock (the “Original Designation”); and


        WHEREAS, the Board of Directors wishes to Amend and Restate the Original
Designation in its entirety as set forth herein;


        NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby
provide for the issuance of a series of preferred stock for cash or exchange of
other securities, rights or property and does hereby fix and determine the
rights, preferences, restrictions and other matters relating to such series of
preferred stock as follows:

 
4

--------------------------------------------------------------------------------

 

TERMS OF PREFERRED STOCK


Section 1.             Definitions. Capitalized terms used and not otherwise
defined herein that are defined in the Purchase Agreement shall have the
meanings given such terms in the Purchase Agreement. For the purposes hereof,
the following terms shall have the following meanings:


“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.


“Buy-In” shall have the meaning set forth in Section 6(c)(iii).


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.


“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


“Conversion Date” shall have the meaning set forth in Section 6(a).


“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.


“Effective Date” means the date that this Certificate of Designation is
effective.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


 “Fundamental Transaction” shall have the meaning set forth in Section 7(c).
 
“Holder” shall have the meaning given such term in Section 2.


“Liquidation” shall have the meaning set forth in Section 5.


 “New York Courts” shall have the meaning set forth in Section 9(d).


“Other Securities” means the Common Stock and all other Common Stock Equivalents
or other securities of the Corporation.
 
“Per Share Purchase Price” equals $300, for each share of Series D Convertible
Preferred Stock; provided, however, that for purposes of the Certificate of
Designation of Preferences, Rights and Limitations of the Series D Convertible
Preferred Stock, it shall mean $0.30 per share of the Company’s common stock
(the “Conversion Price”) as of the date hereof, and otherwise refers to the
price per share of the Company’s common stock, subject to adjustment for reverse
and forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.
 
“Preferred Stock” shall have the meaning set forth in Section 2.

 
5

--------------------------------------------------------------------------------

 

“Purchase Agreement” means the Application Form, dated on or about  January 7,
2011, between the Corporation and the original Holder, as amended, modified or
supplemented from time to time in accordance with its terms.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Share Delivery Date” shall have the meaning set forth in Section 6(c).


“Subsidiary” shall have the meaning set forth in the Purchase Agreement.


“Trading Day” means a day on which the New York Stock Exchange is open for
business.


“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.


“Transaction Documents” shall mean the Purchase Agreement, together with  the
Series X Warrants and the Series XI Warrants.


“Warrants” shall mean the Series X Warrants of the Corporation and the Series XI
Warrants of the Corporation.


Section 2.            Designation, Amount and Par Value. The series of preferred
stock designated by this Certificate shall be designated as the Corporation’s
Series D Convertible Preferred Stock (the “Preferred Stock”) and the number of
shares so designated shall be 15,000 (which shall not be subject to increase
without the written consent of the holders of the issued and outstanding
Preferred Stock (each, a “Holder” and collectively, the “Holders”)). Each share
of Preferred Stock shall have a par value of $0.001 per share.


Section 3.             Dividends.  Holders shall not be entitled to receive any
dividends in respect of the  Preferred Stock, unless and until specifically
declared by the Board of Directors of the Corporation to be payable to the
Holders of the  Preferred Stock.


Section. 4. Voting Rights. Each share of the Preferred Stock shall have 1,000
votes and shall vote in the same class as the common shares. However, as long as
any shares of Preferred Stock are outstanding, the Corporation shall not,
without the affirmative vote of the Holders of a majority of the then
outstanding shares of the Preferred Stock, (a) alter or change adversely the
powers, preferences or rights given to the Preferred Stock or alter or amend
this Certificate of Designation, (b) amend its certificate of incorporation or
other charter documents in any manner that adversely affects any rights of the
Holders, (c) increase the number of authorized shares of Preferred Stock, or (d)
enter into any agreement with respect to any of the foregoing; provided,
however, that the Corporation shall proceed to file an amendment to its
certificate of incorporation that will increase the number of authorized common
shares from 20 million shares to not less than 125 million shares nor more than
150 million shares and the number of authorized preferred shares from 1 million
shares to 5 million shares.


Section 5.            Liquidation. Except as otherwise required by law, the
Preferred Stock shall not have any preference upon any liquidation, dissolution
or winding-up of the Corporation, whether voluntary or involuntary (a
“Liquidation”) but shall be treated pari passu with all other preferred and
common shares of the Corporation.


Section 6.             Conversion.


a)           Conversions at Option of Holder. Each share of Preferred Stock will
automatically convert into 1,000 shares of Common Stock (the “Conversion Ratio”)
on the date (the “Conversion Date”) that the Secretary of State of the State of
Delaware confirms the filing of an amendment to the Corporation’s Articles of
Incorporation increasing its authorized common stock to not less than 125
million shares nor more than 150 million shares.

 
6

--------------------------------------------------------------------------------

 

b)           The Common Stock issued to each Holder upon conversion of the
Preferred Stock will bear the following legend:


THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED THEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.


c)           Mechanics of Conversion


i.           Delivery of Certificate Upon Conversion. Not later than three
Trading Days after the Conversion Date (the “Share Delivery Date”), the
Corporation shall deliver, or cause to be delivered, to the converting Holder a
certificate or certificates which, on or after the Effective Date, shall contain
appropriate restrictive legends and trading restrictions representing the number
of Conversion Shares being acquired upon the conversion of shares of Preferred
Stock. In the event of a conversion on or after the date that is 190 days after
the issuance of the Preferred Stock, the Corporation shall, upon request of such
Holder, use its best efforts to deliver any certificate or certificates required
to be delivered by the Corporation under this Section 6 electronically through
the Depository Trust Company or another established clearing corporation
performing similar functions.


ii.           Obligation Absolute; Partial Liquidated Damages.  The
Corporation’s obligation to issue and deliver the Conversion Shares upon
conversion of Preferred Stock in accordance with the terms hereof are absolute
and unconditional, irrespective of any action or inaction by a Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by such Holder or any other Person of any obligation to
the Corporation or any violation or alleged violation of law by such Holder or
any other person, and irrespective of any other circumstance which might
otherwise limit such obligation of the Corporation to such Holder in connection
with the issuance of such Conversion Shares; provided, however, that such
delivery shall not operate as a waiver by the Corporation of any such action
that the Corporation may have against such Holder.  The Corporation may not
refuse conversion based on any claim that such Holder or any one associated or
affiliated with such Holder has been engaged in any violation of law, agreement
or for any other reason, unless an injunction from a court, on notice to Holder,
restraining and/or enjoining conversion of all or part of the Preferred Stock of
such Holder shall have been sought and obtained, and the Corporation posts a
surety bond for the benefit of such Holder in the amount of 150% of the value of
the Conversion Shares into which would be converted the Preferred Stock which is
subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the underlying dispute and the proceeds
of which shall be payable to such Holder to the extent it obtains judgment.  In
the absence of such injunction, the Corporation shall issue Conversion Shares
and, if applicable, cash, upon a properly noticed conversion. If the Corporation
fails to deliver to a Holder such certificate or certificates pursuant to
Section 6(c) (i) on the fifth (5th) Trading Day after the Share Delivery Date
applicable to such conversion, the Corporation shall pay to such Holder, in
cash, as liquidated damages and not as a penalty, for each share of Preferred
Stock being converted, $3.00 per Trading Day for each Trading Day after such
fifth (5th) Trading Day after the Share Delivery Date until such certificates
are delivered. Nothing herein shall limit a Holder’s right to pursue actual
damages for the Corporation’s failure to deliver Conversion Shares within the
period specified herein and such Holder shall have the right to pursue all
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.  The
Exercise of any such rights shall not prohibit a Holder from seeking to enforce
damages pursuant to any other Section hereof or under applicable law.

 
7

--------------------------------------------------------------------------------

 

iii.           Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Conversion. If the Corporation fails to deliver to a Holder the applicable
certificate or certificates by the Share Delivery Date pursuant to Section
6(c)(i), and if after such Share Delivery Date such Holder is required by its
brokerage firm to purchase (in an open market transaction or otherwise), or the
Holder’s brokerage firm purchases, shares of Common Stock to deliver in
satisfaction of a sale by such Holder of the Conversion Shares which such Holder
was entitled to receive upon the conversion relating to such Share Delivery Date
(a “Buy-In”), then the Corporation shall (A) pay in cash to such Holder (in
addition to any other remedies available to or elected by such Holder) the
amount by which (x) such Holder’s total purchase price (including any brokerage
commissions) for the shares of Common Stock so purchased exceeds (y) the product
of (1) the aggregate number of shares of Common Stock that such Holder was
entitled to receive from the conversion at issue multiplied by (2) the actual
sale price at which the sell order giving rise to such purchase obligation was
executed (including any brokerage commissions) and (B) at the option of such
Holder, either reissue (if surrendered) the shares of Preferred Stock equal to
the number of shares of Preferred Stock submitted for conversion or deliver to
such Holder the number of shares of Common Stock that would have been issued if
the Corporation had timely complied with its delivery requirements under Section
6(c)(i). For example, if a Holder purchases shares of Common Stock having a
total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of shares of Preferred Stock with respect to which the actual sale
price (including any brokerage commissions) giving rise to such purchase
obligation was a total of $10,000 under clause (A) of the immediately preceding
sentence, the Corporation shall be required to pay such Holder $1,000. The
Holder shall provide the Corporation written notice indicating the amounts
payable to such Holder in respect of the Buy-In and, upon request of the
Corporation, evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Corporation’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the shares
of Preferred Stock as required pursuant to the terms hereof.


iv.           Shares Issuable Upon Conversion. The Corporation covenants that
all shares of Common Stock that shall be so issuable shall, upon issue, be duly
authorized, validly issued, fully paid and nonassessable.


v.           Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of the Preferred
Stock.   As to any fraction of a share which a Holder would otherwise be
entitled to purchase upon such conversion, the Corporation shall at its
election, either pay a cash adjustment in respect of such final fraction in an
amount equal to such fraction multiplied by the Conversion Price or round up to
the next whole share.


vi.           Transfer Taxes.  The issuance of certificates for shares of the
Common Stock on conversion of this Preferred Stock shall be made without charge
to any Holder for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holders of such shares of
Preferred Stock and the Corporation shall not be required to issue or deliver
such certificates unless or until the Person or Persons requesting the issuance
thereof shall have paid to the Corporation the amount of such tax or shall have
established to the satisfaction of the Corporation that such tax has been paid.

 
8

--------------------------------------------------------------------------------

 

Section 7.             Certain Adjustments.


a)           Stock Dividends and Stock Splits.  If the Corporation, at any time
while this Preferred Stock is outstanding: (A) pays a stock dividend or
otherwise makes a distribution or distributions payable in shares of Common
Stock on shares of Common Stock or any other Common Stock Equivalents (which,
for avoidance of doubt, shall not include any shares of Common Stock issued by
the Corporation upon conversion of, or payment of a dividend on, this Preferred
Stock); (B) subdivides outstanding shares of Common Stock into a larger number
of shares; (C) combines (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares; or (D) issues, in the
event of a reclassification of shares of the Common Stock, any shares of capital
stock of the Corporation, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding any treasury shares of the Corporation) outstanding immediately
before such event and of which the denominator shall be the number of shares of
Common Stock, or in the event that clause (D) of this Section 7(a) shall apply
shares of reclassified capital stock, outstanding immediately after such
event.  Any adjustment made pursuant to this Section 7(a) shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.


b)           [RESERVED];


c)           Fundamental Transaction. If, at any time while this Preferred Stock
is outstanding, (A) the Corporation effects any merger or consolidation of the
Corporation with or into another Person, (B) the Corporation effects any sale of
all or substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Corporation
or another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Corporation effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “Fundamental Transaction”), then, upon any subsequent
conversion of this Preferred Stock, the Holders shall have the right to receive,
for each Conversion Share that would have been issuable upon such conversion
immediately prior to the occurrence of such Fundamental Transaction, the same
kind and amount of securities, cash or property as it would have been entitled
to receive upon the occurrence of such Fundamental Transaction if it had been,
immediately prior to such Fundamental Transaction, the holder of one share of
Common Stock (the “Alternate Consideration”).  For purposes of any such
conversion, the determination of the Conversion Ratio shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one share of Common Stock in such
Fundamental Transaction, and the Corporation shall adjust the Conversion Ratio
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration.  If holders of Common Stock are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Holders shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Preferred Stock following
such Fundamental Transaction.  To the extent necessary to effectuate the
foregoing provisions, any successor to the Corporation or surviving entity in
such Fundamental Transaction shall file a new Certificate of Designation with
the same terms and conditions and issue to the Holders new preferred stock
consistent with the foregoing provisions and evidencing the Holders’ right to
convert such preferred stock into Alternate Consideration. The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this Section 7(c) and insuring that this Preferred Stock (or any
such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.

 
9

--------------------------------------------------------------------------------

 

d)           Calculations.  All calculations under this Section 7 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 7, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Corporation) issued
and outstanding.


e)           Notice to the Holders.


i.           Adjustment to Conversion Ratio.  Whenever the Conversion Ratio is
adjusted pursuant to any provision of this Section 7, the Corporation shall
promptly deliver to each Holder a notice setting forth the Conversion Ratio
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.


ii.           Notice to Allow Participation by Holder.  If (A) the Corporation
shall declare a dividend (or any other distribution in whatever form) on the
Common Stock, (B) the Corporation shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock, (C) the Corporation shall
authorize the granting to all holders of the Common Stock of rights or warrants
to subscribe for or purchase any shares of capital stock of any class or of any
rights, (D) the approval of any stockholders of the Corporation shall be
required in connection with any reclassification of the Common Stock, any
consolidation or merger to which the Corporation is a party, any sale or
transfer of all or substantially all of the assets of the Corporation, of any
compulsory share exchange whereby the Common Stock is converted into other
securities, cash or property or (E) the Corporation shall authorize the
voluntary or involuntary dissolution, liquidation or winding up of the affairs
of the Corporation, then, in each case, the Corporation shall cause to be filed
at each office or agency maintained for the purpose of conversion of this
Preferred Stock, and shall cause to be delivered to each Holder at its last
address as it shall appear upon the stock books of the Corporation, at least 20
calendar days prior to the applicable record or effective date hereinafter
specified, a notice stating (x) the date on which a record is to be taken for
the purpose of such dividend, distribution, redemption, rights or warrants, or
if a record is not to be taken, the date as of which the holders of the Common
Stock of record to be entitled to such dividend, distributions, redemption,
rights or warrants are to be determined or (y) the date on which such
reclassification, consolidation, merger, sale, transfer or share exchange is
expected to become effective or close, and the date as of which it is expected
that holders of the Common Stock of record shall be entitled to exchange their
shares of the Common Stock for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange, provided that the failure to deliver such notice or any defect therein
or in the delivery thereof shall not affect the validity of the corporate action
required to be specified in such notice.  Each Holder shall have the same rights
in respect of any of the above as the holder of Common Stock, as if the
Preferred Stock had been converted on the date that such notice is delivered to
the holders of the Common Stock and Preferred Stock.


Section 8.             Negative Covenants.  As long as any shares of Preferred
Stock are outstanding, unless the holders of the then issued and outstanding
shares of Preferred Stock shall have otherwise given prior written consent, the
Corporation shall not, and shall not permit any of its subsidiaries (whether or
not a Subsidiary on the Effective Date) to, directly or indirectly, amend this
Certificate of Designation.


Section 9.             Miscellaneous.


a)           Notices.  Any and all notices or other communications or deliveries
to be provided by the Holders hereunder including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Corporation, at the address set forth above, facsimile number
+41 22 819 1996, Attention: Chief Financial Officer or such other facsimile
number or address as the Corporation may specify for such purposes by notice to
the Holders delivered in accordance with this Section.  Any and all notices or
other communications or deliveries to be provided by the Corporation hereunder
shall be in writing and delivered personally, by facsimile, or sent by a
nationally recognized overnight courier service addressed to each Holder at the
facsimile number or address of such Holder appearing on the books of the
Corporation, or if no such facsimile number or address appears on the books of
the Corporation, at the principal place of business of the Holders.  Any notice
or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section prior to 5:30 p.m. (New York City time) on any date, (ii) the date
immediately following the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified in this Section
between 5:30 p.m. and 11:59 p.m. (New York City time) on any date, (iii) the
second Business Day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.

 
10

--------------------------------------------------------------------------------

 

b)           Absolute Obligation. Except as expressly provided herein, no
provision of this Certificate of Designation shall alter or impair the
obligation of the Corporation, which is absolute and unconditional, to pay
liquidated damages, accrued dividends and accrued interest, as applicable, on
the shares of Preferred Stock at the time, place, and rate, and in the coin or
currency, herein prescribed.


c)           Lost or Mutilated Preferred Stock Certificate.  If a Holder’s
Preferred Stock certificate shall be mutilated, lost, stolen or destroyed, the
Corporation shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated certificate, or in lieu of or in substitution for a
lost, stolen or destroyed certificate, a new certificate for the shares of
Preferred Stock so mutilated, lost, stolen or destroyed, but only upon receipt
of evidence of such loss, theft or destruction of such certificate, and of the
ownership hereof reasonably satisfactory to the Corporation.


d)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Certificate of Designation
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Delaware, without regard to the principles of conflict of
laws thereof.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”).  Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Certificate of Designation and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by applicable law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Certificate of Designation or the transactions contemplated hereby. If
either party shall commence an action or proceeding to enforce any provisions of
this Certificate of Designation, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.


e)           Waiver.  Any waiver by the Corporation or a Holder of a breach of
any provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders.  The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation.  Any waiver by the
Corporation or a Holder must be in writing.


f)           Severability.  If any provision of this Certificate of Designation
is invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances.  If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.

 
11

--------------------------------------------------------------------------------

 

g)           Next Business Day.  Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.


h)           Headings.  The headings contained herein are for convenience only,
do not constitute a part of this Certificate of Designation and shall not be
deemed to limit or affect any of the provisions hereof.


i)           Status of Converted Preferred Stock.  If any shares of Preferred
Stock shall be converted or reacquired by the Corporation, such shares shall
resume the status of authorized but unissued shares of preferred stock and shall
no longer be designated as Series D Convertible Preferred Stock.


RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file an Amended and Restated
Certificate of Designation of Preferences, Rights and Limitations in accordance
with the foregoing resolution and the provisions of Delaware law.


        IN WITNESS WHEREOF, the undersigned has executed this Amended and
Restated Certificate of Designation this 6th day of January 2011 (the “Effective
Date”).


/s/ Andrew Taylor-Kimmins
Name: Andrew Taylor-Kimmins
Title:  President and CEO


 
12

--------------------------------------------------------------------------------

 

BYLAWS
OF
GLEN ROSE PETROLEUM CORPORATION


ARTICLE I — OFFICES


1. REGISTERED OFFICE AND AGENT
The registered office and registered agent of Glen Rose Petroleum Corporation
(“Corporation”) shall be as set forth in the Corporation’s Certificate of
Incorporation. The registered office or the registered agent may be changed by
resolution of the Board of Directors, upon making the appropriate filing with
the Secretary of State.


2. PRINCIPAL OFFICE
The principal office of the Corporation may be located either within or without
the State of Delaware as the Board of Directors may designate or as the business
of the Corporation may require from time to time.


3. OTHER OFFICES
The Corporation may also have other offices at such places, within or without
the State of Delaware, as the Board of Directors may designate, or as the
business of the Corporation may require or as may be desirable.


ARTICLE II — SHAREHOLDERS

 
1. ANNUAL MEETING
The annual meeting of shareholders shall be held on the date and time set by the
Board of Directors in a notice of meeting or in a duly executed waiver of
notice, for the purpose of electing directors and for the transaction of such
other business as may come before the meeting. The annual meeting may be called
by resolution of the Board of Directors or by a writing filed with the Secretary
signed either by a majority of the directors or by shareholders owning a
majority in amount of the entire capital stock of the Corporation issued and
outstanding and entitled to vote at any such meeting. If the election of
directors is not held on the day designated in these bylaws for any annual
meeting of the shareholders, or at any adjournment of the annual meeting, the
board of directors shall cause the election to be held at a special meeting of
the shareholders as soon thereafter as may be convenient.


2. SPECIAL SHAREHOLDERS’ MEETINGS
Special meetings of the shareholders may be called by the Board of Directors,
the President, the Secretary, or by the holders of at least forty (40) percent
of all the shares entitled to vote at the proposed special meeting, unless the
Corporation’s Certificate of Incorporation provide for a number of shares
greater than or less than forty (40) percent, in which event special meetings of
the shareholders may be called by the holders of at least the percentage of
shares so specified in the Certificate of Incorporation.

 
13

--------------------------------------------------------------------------------

 

Only business within the purpose or purposes described in the notice or executed
waiver of notice may be conducted at a special meeting of the shareholders.


Any person or persons entitled hereunder to call a special meeting of
shareholders may do so only by written request sent by certified mail or
delivered in person to the President or Secretary. The officer receiving the
written request shall within ten days from the date of its receipt cause notice
of the meeting to be given in the manner provided by these Bylaws to all
shareholders entitled to vote at the meeting. If the officer does not give
notice of the meeting within ten days after the date of receipt of the written
request, the person or persons calling the meeting may fix the time of meeting
and give the notice in the manner provided in these Bylaws. Nothing contained in
this section shall be construed as limiting, fixing, or affecting the time or
date when a meeting of shareholders called by action of the Board of Directors
may be held.


3. PLACE OF MEETING
Meetings of the shareholders shall be held either at the registered office of
the Corporation or at such other place, either within or without the State of
Delaware, as shall be designated in the notice of the meeting or executed waiver
of notice. The Board of Directors may, in its discretion, determine that the
meeting may be held solely by means of remote communication. If authorized by
the Board of Directors, and subject to any guidelines and procedures adopted by
the Board of Directors, shareholders not physically present at a meeting of
shareholders, by means of remote communication may participate in a meeting of
shareholders; and, may be considered present in person and may vote at a meeting
of shareholders held at a designated place or held solely by means of remote
communication, subject to the conditions imposed by Section 211(a)(2) of the
Delaware General Corporation Law.


4. NOTICE OF SHAREHOLDERS’ MEETING
Written or printed notice stating the place, day and hour of the meeting, the
means of any remote communications by which shareholders may be considered
present and may vote at the meeting, and, in case of a special meeting, the
purpose or purposes for which the meeting is called, shall be delivered not less
than ten (10) days nor more than sixty (60) days before the date of the meeting,
personally, by electronic transmission, or by mail, by or at the direction of
the President, the Chief Executive Officer, the Secretary, or the officer or
person calling the meeting, to each shareholder entitled to vote at such
meeting. If mailed, such notice shall be deemed to be delivered when deposited
in the United States mail addressed to the shareholder at the shareholder’s
address as it appears on the share transfer records of the Corporation, with
postage thereon prepaid.

 
14

--------------------------------------------------------------------------------

 

The Corporation shall notify each shareholder, whether or not entitled to vote,
of any meeting of shareholders at which a plan of merger or exchange is to be
submitted for approval in accordance with Section 251 of the Delaware General
Corporation Law. The notice shall be given at least 20 days before the meeting
and shall state that the purpose, or one of the purposes, of the meeting is to
consider the plan of merger or exchange and shall contain or be accompanied by a
copy or summary of the plan.


Written or printed notice setting forth any proposed amendment to the
Certificate of Incorporation or a summary of the changes to be effected thereby
shall be given to each shareholder of record entitled to vote thereon within the
time and in the manner provided in the Delaware General Corporation Law for the
giving of notice of meetings of shareholders. If the meeting be an annual
meeting, the proposed amendment or such summary may be included in the notice of
such annual meeting.


Any notice required to be given to any shareholder, under any provision of the
Delaware General Corporation Law or the Certificate of Incorporation or these
Bylaws, need not be given to the shareholder if (1) notice of two consecutive
annual meetings and all notices of meetings held during the period between those
annual meetings, if any, or (2) all (but in no event less than two) payments (if
sent by first class mail) of distributions or interest on securities during a
12 month period have been mailed to that person, addressed at the shareholder’s
address as shown on the share transfer records of the Corporation, and have been
returned undeliverable. Any action or meeting taken or held without notice to
such a person shall have the same force and effect as if the notice had been
duly given. If such a person delivers to the Corporation a written notice
setting forth the shareholder’s then current address, the requirement that
notice be given to that person shall be reinstated.


Notice by Electronic Transmission: On consent of a shareholder, notice from the
Corporation under any provision of the Delaware General Corporation Law, the
Certificate of Incorporation, or these Bylaws may be given to the shareholder by
electronic transmission. The shareholder may specify the form of electronic
transmission to be used to communicate notice. The shareholder may revoke this
consent by written notice to the Corporation. The shareholder’s consent is
deemed to be revoked if the Corporation is unable to deliver by electronic
transmission two consecutive notices, and the secretary, assistant secretary, or
transfer agent of the Corporation, or another person responsible for delivering
notice on behalf of the Corporation knows that delivery of these two electronic
transmissions was unsuccessful. The inadvertent failure to treat the
unsuccessful transmissions as a revocation of shareholder consent does not
invalidate a meeting or other action.


Notice by electronic transmission is deemed given when the notice is:
(1) transmitted to a facsimile number provided by the shareholder for the
purpose of receiving notice; (2) transmitted to an electronic mail address
provided by the shareholder for the purpose of receiving notice; (3) posted on
an electronic network and a message is sent to the shareholder at the address
provided by the shareholder for the purpose of alerting the shareholder of a
posting; or (4) communicated to the shareholder by any other form of electronic
transmission consented to by the shareholder.


An affidavit of the Secretary, Assistant Secretary, transfer agent, or other
agent of the Corporation that notice has been given by electronic transmission
is, in the absence of fraud, prima facie evidence that the notice was given.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 3 of 24


 
15

--------------------------------------------------------------------------------

 

5. FIXING RECORD DATES FOR MATTERS OTHER THAN CONSENTS TO ACTION
For the purpose of determining shareholders entitled to notice of or to vote at
any meeting of shareholders or any adjournment thereof, or entitled to receive a
distribution by the Corporation (other than a distribution involving a purchase
or redemption by the Corporation of any of its own shares) or a share dividend,
or in order to make a determination of shareholders for any other proper purpose
(other than determining shareholders entitled to consent to action by
shareholders proposed to be taken without a meeting of shareholders), the Board
of Directors of the Corporation may provide that the share transfer records
shall be closed for a stated period but not to exceed, in any case, sixty
(60) days. If the share transfer records shall be closed for the purpose of
determining shareholders entitled to notice of or to vote at a meeting of
shareholders, such records shall be closed for at least ten (10) days
immediately preceding such meeting.


In lieu of closing the share transfer records, the Bylaws, or in the absence of
an applicable bylaw the Board of Directors, may fix in advance a date as the
record date for any such determination of shareholders, such date in any case to
be not more than sixty (60) days and, in the case of a meeting of shareholders,
not less than ten (10) days, prior to the date on which the particular action
requiring such determination of shareholders is to be taken. If the share
transfer records are not closed and no record date is fixed for the
determination of shareholders entitled to notice of or to vote at a meeting of
shareholders, or shareholders entitled to receive a distribution (other than a
distribution involving a purchase or redemption by the Corporation of any of its
own shares) or a share dividend, the date on which notice of the meeting is
mailed or the date on which the resolution of the Board of Directors declaring
such distribution or share dividend is adopted, as the case may be, shall be the
record date for such determination of shareholders. When a determination of
shareholders entitled to vote at any meeting of shareholders has been made as
provided in this section, such determination shall apply to any adjournment
thereof except where the determination has been made through the closing of the
share transfer records and the stated period of closing has expired.


6. FIXING RECORD DATES CONSENTS TO ACTION
Unless a record date shall have previously been fixed or determined pursuant to
this section, whenever action by shareholders is proposed to be taken by consent
in writing without a meeting of shareholders, the Board of Directors may fix a
record date for the purpose of determining shareholders entitled to consent to
that action, which record date shall not precede, and shall not be more than ten
(10) days after, the date upon which the resolution fixing the record date is
adopted by the Board of Directors. If no record date has been fixed by the Board
of Directors and the prior action of the Board of Directors is not required by
the Delaware General Corporation Law, the record date for determining
shareholders entitled to consent to action in writing without a meeting shall be
the first date on which a signed written consent setting forth the action taken
or proposed to be taken is delivered to the Corporation.


Glen Rose Petroleum Corporation Bylaws
 
Page 4 of 24


 
16

--------------------------------------------------------------------------------

 

Delivery shall be by hand or by certified or registered mail, return receipt
requested. Delivery to the Corporation’s principal place of business shall be
addressed to the President or the principal executive officer of the
Corporation. If no record date shall have been fixed by the Board of Directors
and prior action of the Board of Directors is required by the Delaware General
Corporation Law, the record date for determining shareholders entitled to
consent to action in writing without a meeting shall be at the close of business
on the date on which the Board of Directors adopts a resolution taking such
prior action.


7. VOTING LISTS
The officer or agent having charge of the share transfer records for shares of
the Corporation shall make, at least ten (10) days before each meeting of
shareholders, a complete list of the shareholders entitled to vote at such
meeting or any adjournment thereof, arranged in alphabetical order, with the
address of and the number of shares held by each, which list, for a period of
ten (10) days prior to such meeting, shall be kept on file at the registered
office or principal place of business of the Corporation and shall be subject to
inspection by any shareholder at any time during usual business hours.
Alternatively, the list of the shareholders may be kept on a reasonably
accessible electronic network, if the information required to gain access to the
list is provided with the notice of the meeting. This does not require the
Corporation to include any electronic contact information of any shareholder on
the list. If the Corporation elects to make the list available on an electronic
network, the Corporation shall take reasonable steps to ensure that the
information is available only to shareholders of the Corporation. Such list
shall also be produced and kept open at the time and place of the meeting and
shall be subject to the inspection of any shareholder during the whole time of
the meeting. If the meeting is held by means of remote communication, the list
must be open to the examination of any shareholder for the duration of the
meeting on a reasonably accessible electronic network, and the information
required to access the list must be provided to shareholders with the notice of
the meeting. The original share transfer records shall be prima-facie evidence
as to who are the shareholders entitled to examine such list or transfer records
or to vote at any meeting of shareholders. However failure to prepare and make
the list available in the manner provided above shall not affect the validity of
any action taken at the meeting.


8. VOTING OF SHARES AND PROXIES
Each outstanding share, regardless of class, shall be entitled to one vote on
each matter submitted to a vote at a meeting of shareholders, except: (a) to the
extent that the Certificate of Incorporation of the Corporation provides for
more or less than one vote per share or (if and to the extent permitted by the
Delaware General Corporation Law) limit or deny voting rights to the holders of
the shares of any class or series, or (b) as otherwise provided by the Delaware
General Corporation Law.


Shares of its own stock owned by the Corporation or by another domestic or
foreign corporation or other entity, if a majority of the voting stock or voting
interest of the other corporation or other entity is owned or controlled by the
Corporation, shall not be voted, directly or indirectly, at any meeting, and
shall not be counted in determining the total number of outstanding shares at
any given time. Nothing in this section shall be construed as limiting the right
of the Corporation or any domestic or foreign corporation or other entity to
vote stock, held or controlled by it in a fiduciary capacity, or with respect to
which it otherwise exercises voting power in a fiduciary capacity.


Glen Rose Petroleum Corporation Bylaws
 
Page 5 of 24


 
17

--------------------------------------------------------------------------------

 
Any shareholder may vote either in person or by proxy executed in writing by the
shareholder. An electronic transmission by the shareholder, or a photographic,
photostatic, facsimile, or similar reproduction of a writing executed by the
shareholder, shall be treated as an execution in writing for purposes of this
section. Any electronic transmission must contain or be accompanied by
information from which it can be determined that the transmission was authorized
by the shareholder. No proxy shall be valid after eleven (11) months from the
date of its execution unless otherwise provided in the proxy. A proxy shall be
revocable unless the proxy form conspicuously states that the proxy is
irrevocable and the proxy is coupled with an interest. Proxies coupled with an
interest include the appointment as proxy of: (1) a pledgee; (2) a person who
purchased or agreed to purchase, or owns or holds an option to purchase, the
shares; (3) a creditor of the Corporation who extended it credit under terms
requiring the appointment; (4) an employee of the Corporation whose employment
contract requires the appointment; or (5) a party to a voting agreement or
voting trust created under Section 218 of the Delaware General Corporation Law. 
An irrevocable proxy, if noted conspicuously on the certificate representing the
shares that are subject to the irrevocable proxy or, in the case of
uncertificated shares, if notation of the irrevocable proxy is contained in the
notice sent pursuant to Section 222 of the Delaware General Corporation Law with
respect to the shares that are subject to the irrevocable proxy, shall be
specifically enforceable against the holder of those shares or any successor or
transferee of the holder. Unless noted conspicuously on the certificate
representing the shares that are subject to the irrevocable proxy or, in the
case of uncertificated shares, unless notation of the irrevocable proxy is
contained in the notice sent pursuant to Section 2252 of the Delaware General
Corporation Law with respect to the shares that are subject to the irrevocable
proxy, an irrevocable proxy, even though otherwise enforceable, is ineffective
against a transferee for value without actual knowledge of the existence of the
irrevocable proxy at the time of the transfer or against any subsequent
transferee (whether or not for value), but such an irrevocable proxy shall be
specifically enforceable against any other person who is not a transferee for
value from and after the time that the person acquires actual knowledge of the
existence of the irrevocable proxy.


At each election for directors every shareholder entitled to vote at such
election shall have the right (a) to vote the number of shares owned by such
shareholder for as many persons as there are directors to be elected and for
whose election the shareholder has a right to vote. Shareholders are prohibited
from cumulating their votes in any election of directors of the Corporation.


Shares standing in the name of another corporation, domestic or foreign, may be
voted by such officer, agent, or proxy as the Bylaws of such corporation may
authorize or, in the absence of such authorization, as the Board of Directors of
such corporation may determine; provided, however, that when any foreign
corporation without a permit to do business in this State lawfully owns or may
lawfully own or acquire stock in a Delaware corporation, it shall not be
unlawful for such foreign corporation to vote said stock and participate in the
management and control of the business and affairs of the Corporation, as other
stockholders, subject to all laws, rules and regulations governing Delaware
corporations and especially subject to the provisions of the Anti-Trust laws of
the State of Delaware.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 6 of 24


 
18

--------------------------------------------------------------------------------

 

Shares held by an administrator, executor, guardian, or conservator may be voted
by him or her so long as such shares forming a part of an estate are in the
possession and forming a part of the estate being served by him or her, either
in person or by proxy, without a transfer of such shares into his or her name.
Shares standing in the name of a trustee may be voted by him or her, either in
person or by proxy, but no trustee shall be entitled to vote shares held by him
or her without a transfer of such shares into his or her name as trustee.
Shares standing in the name of a receiver may be voted by such a receiver, and
shares held by or under the control of a receiver may be voted by such receiver
without the transfer thereof into his or her name if authority so to do be
contained in an appropriate order of the court by which such receiver was
appointed.
A shareholder whose shares are pledged shall be entitled to vote such shares
until the shares have been transferred into the name of the pledgee, and
thereafter the pledgee shall be entitled to vote the shares so transferred,
subject to any agreements containing restrictions on the hypothecation,
assignment, pledge or voluntary or involuntary transfer of shares.


With respect to any matter, other than the election of directors or a matter for
which the affirmative vote of the holders of a specified portion of the shares
entitled to vote is required by the Delaware General Corporation Law, the
affirmative vote of the holders of a majority of the shares entitled to vote on,
and that voted for or against or expressly abstained with respect to, that
matter at a meeting of shareholders at which a quorum is present shall be the
act of the shareholders, unless otherwise provided in the Certificate of
Incorporation or these Bylaws.
Unless otherwise provided in the Certificate of Incorporation or these Bylaws,
directors shall be elected by a plurality of the votes cast by the holders of
shares entitled to vote in the election of directors at a meeting of
shareholders at which a quorum is present.
Any vote may be taken by voice or show of hands unless a shareholder entitled to
vote, either in person or by proxy objects, in which case written ballots shall
be used.


9. QUORUM OF SHAREHOLDERS
With respect to any meeting of shareholders, a quorum shall be present for any
matter to be presented at that meeting if the holders of a majority of the
shares entitled to vote at the meeting are represented at the meeting in person
or by proxy, unless otherwise provided by law or the Certificate of
Incorporation. Notwithstanding anything to the contrary in these Bylaws or the
Certificate of Incorporation, in no event shall a quorum of the shareholders
consist of less than one-half (1/2) of the shares entitled to vote.


Glen Rose Petroleum Corporation Bylaws
 
Page 7 of 24


 
19

--------------------------------------------------------------------------------

 

After a quorum has been established at a shareholders’ meeting, the subsequent
withdrawal of shareholders, so as to reduce the number of shares entitled to
vote at the meeting below the number required for a quorum, shall not affect the
validity of any action taken at the meeting or any adjournment thereof.


Unless otherwise provided in the Certificate of Incorporation or these Bylaws,
once a quorum is present at a meeting of shareholders, the shareholders
represented in person or by proxy at the meeting may conduct such business as
may be properly brought before the meeting until it is adjourned, and the
subsequent withdrawal from the meeting of any shareholder or the refusal of any
shareholder represented in person or by proxy to vote shall not affect the
presence of a quorum at the meeting. Unless otherwise provided in the
Certificate of Incorporation or these Bylaws, the shareholders represented in
person or by proxy at a meeting of shareholders at which a quorum is not present
may adjourn the meeting until such time and to such place as may be determined
by a vote of the holders of a majority of the shares represented in person or by
proxy at that meeting.


When a meeting is adjourned, it shall not be necessary to give any notice of the
adjourned meeting if the time, date, and place of the reconvened meeting are
announced at the meeting at which the adjournment is taken, and any business may
be transacted at the reconvened meeting that might have been transacted at the
original meeting. If, however, following the adjournment, the Board fixes a new
record date for the reconvened meeting, a notice of the reconvened meeting shall
be given as stated in Article II, Section 4 of these Bylaws above to each
shareholder of record on the new record date entitled to vote at such meeting.


10. FIXING RECORD DATES FOR MATTERS OTHER THAN CONSENTS TO ACTION
For the purpose of determining shareholders entitled to notice of or to vote at
any meeting of shareholders or any adjournment thereof, or entitled to receive a
distribution by the Corporation (other than a distribution involving a purchase
or redemption by the Corporation of any of its own shares) or a share dividend,
or in order to make a determination of shareholders for any other proper purpose
(other than determining shareholders entitled to consent to action by
shareholders proposed to be taken without a meeting of shareholders), the Board
of Directors of the Corporation may provide that the share transfer records
shall be closed for a stated period but not to exceed, in any case, sixty
(60) days. If the share transfer records shall be closed for the purpose of
determining shareholders entitled to notice of or to vote at a meeting of
shareholders, such records shall be closed for at least ten (10) days
immediately preceding such meeting. In lieu of closing the share transfer
records, the Bylaws, or in the absence of an applicable bylaw the Board of
Directors, may fix in advance a date as the record date for any such
determination of shareholders, such date in any case to be not more than sixty
(60) days and, in the case of a meeting of shareholders, not less than ten
(10) days, prior to the date on which the particular action requiring such
determination of shareholders is to be taken. If the share transfer records are
not closed and no record date is fixed for the determination of shareholders
entitled to notice of or to vote at a meeting of shareholders, or shareholders
entitled to receive a distribution (other than a distribution involving a
purchase or redemption by the Corporation of any of its own shares) or a share
dividend, the date on which notice of the meeting is mailed or the date on which
the resolution of the Board of Directors declaring such distribution or share
dividend is adopted, as the case may be, shall be the record date for such
determination of shareholders. When a determination of shareholders entitled to
vote at any meeting of shareholders has been made as provided in this section,
such determination shall apply to any adjournment thereof except where the
determination has been made through the closing of the share transfer records
and the stated period of closing has expired.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 8 of 24


 
20

--------------------------------------------------------------------------------

 

11. FIXING RECORD DATES CONSENTS TO ACTION
Unless a record date shall have previously been fixed or determined pursuant to
this section, whenever action by shareholders is proposed to be taken by consent
in writing without a meeting of shareholders, the Board of Directors may fix a
record date for the purpose of determining shareholders entitled to consent to
that action, which record date shall not precede, and shall not be more than ten
(10) days after, the date upon which the resolution fixing the record date is
adopted by the Board of Directors. If no record date has been fixed by the Board
of Directors and the prior action of the Board of Directors is not required by
the Delaware General Corporation Law, the record date for determining
shareholders entitled to consent to action in writing without a meeting shall be
the first date on which a signed written consent setting forth the action taken
or proposed to be taken is delivered to the Corporation as provided in Section A
of Article 9.10 of the Delaware General Corporation Law. Delivery shall be by
hand or by certified or registered mail, return receipt requested. Delivery to
the Corporation’s principal place of business shall be addressed to the
President or the principal executive officer of the Corporation. If no record
date shall have been fixed by the Board of Directors and prior action of the
Board of Directors is required by the Delaware General Corporation Law, the
record date for determining shareholders entitled to consent to action in
writing without a meeting shall be at the close of business on the date on which
the Board of Directors adopts a resolution taking such prior action.


12. VOTING LISTS
The officer or agent having charge of the share transfer records for shares of
the Corporation shall make, at least ten (10) days before each meeting of
shareholders, a complete list of the shareholders entitled to vote at such
meeting or any adjournment thereof, arranged in alphabetical order, with the
address of and the number of shares held by each, which list, for a period of
ten (10) days prior to such meeting, shall be kept on file at the registered
office or principal place of business of the Corporation and shall be subject to
inspection by any shareholder at any time during usual business hours.
Alternatively, the list of the shareholders may be kept on a reasonably
accessible electronic network, if the information required to gain access to the
list is provided with the notice of the meeting. This does not require the
Corporation to include any electronic contact information of any shareholder on
the list. If the Corporation elects to make the list available on an electronic
network, the Corporation shall take reasonable steps to ensure that the
information is available only to shareholders of the Corporation. Such list
shall also be produced and kept open at the time and place of the meeting and
shall be subject to the inspection of any shareholder during the whole time of
the meeting. If the meeting is held by means of remote communication, the list
must be open to the examination of any shareholder for the duration of the
meeting on a reasonably accessible electronic network, and the information
required to access the list must be provided to shareholders with the notice of
the meeting. The original share transfer records shall be prima-facie evidence
as to who are the shareholders entitled to examine such list or transfer records
or to vote at any meeting of shareholders. However failure to prepare and make
the list available in the manner provided above shall not affect the validity of
any action taken at the meeting.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 9 of 24


 
21

--------------------------------------------------------------------------------

 

13. ACTION BY SHAREHOLDERS WITHOUT MEETING
Any action required by the Delaware General Corporation Law to be taken at any
annual or special meeting of shareholders, or any action which may be taken at
any annual or special meeting of shareholders, may be taken without a meeting,
without prior notice, and without a vote, if a consent or consents in writing,
setting forth the action so taken, shall have been signed by the holder or
holders of all the shares entitled to vote with respect to the action that is
the subject of the consent.


If the Corporation’s Certificate of Incorporation so provides, any action
required by the Delaware General Corporation Law to be taken at any annual or
special meeting of shareholders, or any action which may be taken at any annual
or special meeting of shareholders, may be taken without a meeting, without
prior notice, and without a vote, if a consent or consents in writing, setting
forth the action so taken, shall be signed by the holder or holders of shares
having not less than the minimum number of votes that would be necessary to take
such action at a meeting at which holders of all shares entitled to vote on the
action were present and voted.
Every written consent signed by the holders of less than all the shares entitled
to vote with respect to the action that is the subject of the consent shall bear
the date of signature of each shareholder who signs the consent. No written
consent signed by the holder of less than all the shares entitled to vote with
respect to the action that is the subject of the consent shall be effective to
take the action that is the subject of the consent unless, within 60 days after
the date of the earliest dated consent delivered to the Corporation in a manner
required by these Bylaws, a consent or consents signed by the holder or holders
of shares having not less than the minimum number of votes that would be
necessary to take the action that is the subject of the consent are delivered to
the Corporation by delivery to its registered office, registered agent,
principal place of business, transfer agent, registrar, exchange agent or an
officer or agent of the Corporation having custody of the books in which
proceedings of meetings of shareholders are recorded. Delivery shall be by hand
or certified or registered mail, return receipt requested. Delivery to the
Corporation’s principal place of business shall be addressed to the President or
principal executive officer of the Corporation.


An electronic transmission by a shareholder consenting to an action to be taken
is considered to be written, signed, and dated for the purposes of this section
if the transmission sets forth or is delivered with information from which the
Corporation can determine that the transmission was transmitted by the
shareholder and the date on which the shareholder transmitted the transmission.
The date of transmission is the date on which the consent was signed. Consent
given by electronic transmission may not be considered delivered until the
consent is reproduced in paper form and the paper form is delivered to the
Corporation at its registered office in this state or its principal place of
business, or to an officer or agent of the Corporation having custody of the
book in which proceedings of shareholder meetings are recorded. Notwithstanding
the preceding paragraph of this section, consent given by electronic
transmission may be delivered to the principal place of business of the
Corporation or to an officer or agent of the Corporation having custody of the
book in which proceedings of shareholder meetings are recorded to the extent and
in the manner provided by resolution of the Board of Directors of the
Corporation.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 10 of 24


 
22

--------------------------------------------------------------------------------

 

Any photographic, photostatic, facsimile, or similarly reliable reproduction of
a consent in writing signed by a shareholder may be substituted or used instead
of the original writing for any purpose for which the original writing could be
used, if the reproduction is a complete reproduction of the entire original
writing.
Prompt notice of the taking of any action by shareholders without a meeting by
less than unanimous written consent shall be given to those shareholders who did
not consent in writing to the action.


14. REDEMPTION OF SHARES
The Corporation shall have the power to redeem the shares of any shareholder, or
the shares of a deceased shareholder, upon such terms as may be agreed upon by
the Board of Directors and such shareholder or the shareholder’s personal
representative, or at such price and upon such terms as may be provided in the
Certificate of Incorporation, these Bylaws, or any applicable stock purchase or
redemption agreement.


ARTICLE III — DIRECTORS


1. BOARD OF DIRECTORS
To the extent not limited or prohibited by law, the Certificate of Incorporation
or these Bylaws, the powers of the Corporation shall be exercised by or under
the authority of, and the business and affairs of the Corporation shall be
managed under the direction of the Board of Directors of the Corporation.
Directors need not be residents of the State of Delaware or shareholders of the
Corporation unless the Certificate of Incorporation or these Bylaws so require.


In the discharge of any duty imposed or power conferred upon a director,
including as a member of a committee, a director, may in good faith and with
ordinary care, rely on information, opinions, reports, or statements, including
financial statements and other financial data, concerning the Corporation or
another person, that were prepared or presented by: (1) one or more officers or
employees of the Corporation; (2) legal counsel, public accountants, investment
bankers, or other persons as to matters the director reasonably believes are
within the person’s professional or expert competence; or (3) a committee of the
Board of Directors of which the director is not a member.


A director is not relying in good faith within the meaning of this section if
the director has knowledge concerning the matter in question that makes reliance
otherwise permitted by this section unwarranted.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 11 of 24


 
23

--------------------------------------------------------------------------------

 

2. NUMBER AND ELECTION OF DIRECTORS
The number of directors shall be not less than three (3) or more than nine
(9) provided that the number may be increased or decreased from time to time by
an amendment to these Bylaws or resolution adopted by the Board of Directors or
by the shareholders. No decrease in the number of Directors shall have the
effect of shortening the term of any incumbent director.


At the first annual meeting of shareholders and at each annual meeting
thereafter, the holders of shares entitled to vote in the election of directors
shall elect directors to hold office until the next succeeding annual meeting.


3. REMOVAL
Except as otherwise provided by the Delaware General Corporation Law, these
Bylaws or the Certificate of Incorporation, at any meeting of shareholders
called expressly for that purpose any director or the entire Board of Directors
may be removed, with or without cause, by a vote of the holders of a majority,
of the shares then entitled to vote at an election of directors, subject to any
further restrictions on removal that may be contained in the Bylaws. Whenever
the holders of any class or series of shares or any such group are entitled to
elect one or more directors by the provisions of the Certificate of
Incorporation, only the holders of shares of that class or series or group shall
be entitled to vote for or against the removal of any director elected by the
holders of shares of that class or series or group.


4. RESIGNATION
A director may resign by providing notice in writing or by electronic
transmission of such resignation to the Corporation. The resignation shall be
effective upon the date of receipt of the notice of resignation or the date
specified in such notice. Acceptance of the resignation shall not be required to
make the resignation effective.


5. VACANCIES AND INCREASE IN NUMBER OF DIRECTORS
Any vacancy occurring in the Board of Directors may be filled by election at an
annual or special meeting of shareholders called for that purpose or may be
filled by the affirmative vote of a majority of the remaining directors though
less than a quorum of the Board of Directors. A director elected to fill a
vacancy shall be elected for the unexpired term of his or her predecessor in
office.


A directorship to be filled by reason of an increase in the number of directors
may be filled by election at an annual or special meeting of shareholders called
for that purpose or may be filled by the Board of Directors for a term of office
continuing only until the next election of one or more directors by the
shareholders.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 12 of 24


 
24

--------------------------------------------------------------------------------

 

Notwithstanding the above, whenever the holders of any class or series of shares
or group of classes or series of shares are entitled to elect one or more
directors by the provisions of the Certificate of Incorporation, any vacancies
in such directorships and any newly created directorships of such class or
series to be filled by reason of an increase in the number of such directors may
be filled by the affirmative vote of a majority of the directors elected by such
class or series, or by such group, then in office, or by a sole remaining
director so elected, or by the vote of the holders of the outstanding shares of
such class or series or of such group, and such directorships shall not in any
case be filled by the vote of the remaining directors or the holders of the
outstanding shares as a whole unless otherwise provided in the Certificate of
Incorporation.


6. ANNUAL MEETING OF DIRECTORS
Immediately following each annual meeting of shareholders, the Board of
Directors elected at such meeting shall hold an annual meeting at which they
shall elect officers and transact such other business as shall come before the
meeting. The time and place of the annual meeting of the Board of Directors may
be changed by resolution of the Board of Directors.


7. REGULAR MEETING OF DIRECTORS
Regular meetings of the Board of Directors may be held with or without notice at
such time and place as may be from time to time determined by the Board of
Directors.


8. SPECIAL MEETINGS OF DIRECTORS
The Secretary shall call a special meeting of the Board of Directors whenever
requested to do so by the President or Chief Executive Officer or by twenty-five
percent (25%) of the members of the Board of Directors. Such special meeting
shall be held at the date and time specified in the notice of meeting.


9. PLACE OF DIRECTORS’ MEETINGS
All meetings of the Board of Directors shall be held either at the principal
office of the Corporation or at such other place, either within or without the
State of Delaware, as shall be specified in the notice of meeting or executed
waiver of notice.


10. NOTICE OF DIRECTORS’ MEETINGS
All special meetings of the Board of Directors shall be held upon not less than
one day’s written notice stating the date, place and hour of meeting delivered
to each director either personally or by mail or at the direction of the Chief
Executive Officer, the President or the Secretary or the officer or person
calling the meeting. Annual and regular meetings of the Board of Directors may
be held with or without notice.


In any case where all of the directors execute a waiver of notice of the time
and place of meeting, no notice thereof shall be required, and any such meeting
shall be held at the time and at the place specified in the waiver of notice.
Attendance of a director at any meeting shall constitute a waiver of notice of
such meeting, except where the directors attend a meeting for the express
purpose of objecting to the transaction of any business on the grounds that the
meeting is not lawfully called or convened.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 13 of 24


 
25

--------------------------------------------------------------------------------

 

Neither the business to be transacted at, nor the purpose of, any meeting of the
Board of Directors need be specified in the notice or waiver of notice of such
meeting.


On consent of a director, notice of the date, time, place, or purpose of a
regular or special meeting of the Board of Directors may be given to the
director by electronic transmission. The director may specify the form of
electronic transmission to be used to communicate notice. The director may
revoke this consent by written notice to the Corporation. The director’s consent
is deemed to be revoked if the Corporation is unable to deliver by electronic
transmission two consecutive notices and the Secretary of the Corporation or
other person responsible for delivering the notice on behalf of the Corporation
knows that the delivery of these two electronic transmissions was unsuccessful.
The inadvertent failure to treat the unsuccessful transmissions as a revocation
of the director’s consent does not invalidate a meeting or other action. An
affidavit of the Secretary or other agent of the Corporation that notice has
been given by electronic transmission is, in the absence of fraud, prima facie
evidence that the notice was given. Notice under this section is deemed given
when the notice is: (1) transmitted to a facsimile number provided by the
director for the purpose of receiving notice; (2) transmitted to an electronic
mail address provided by the director for the purpose of receiving notice;
(3) posted on an electronic network and a message is sent to the director at the
address provided by the director for the purpose of alerting the director of a
posting; or (4) communicated to the director by any other form of electronic
transmission consented to by the director.


11. QUORUM OF DIRECTORS
A majority of the number of directors fixed by, or in the manner provided in,
the Certificate of Incorporation or these Bylaws shall constitute a quorum for
the transaction of business unless a different number or portion is required by
law or the Certificate of Incorporation or these Bylaws. In no case may the
Corporation’s Certificate of Incorporation or these Bylaws provide that less
than one-half of the number of directors so fixed constitute a quorum. The act
of the majority of the directors present at a meeting at which a quorum is
present shall be the act of the Board of Directors, unless the act of a greater
number is required by law or the Certificate of Incorporation or these Bylaws.


A director who has a direct or indirect interest in a matter to be voted on at a
meeting of the Board of Directors may be counted in determining whether a quorum
is present.


12. COMPENSATION
Directors, as such, shall not receive any stated salary for their services, but
by resolution of the Board of Directors a fixed sum and expenses of attendance,
if any, may be allowed for attendance at any meeting of the Board or Directors.
A director shall not be precluded from serving the Corporation in any other
capacity and receiving compensation for such services. Member of committees may
be allowed similar compensation and reimbursement of expenses for attending
committee meetings.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 14 of 24


 
26

--------------------------------------------------------------------------------

 

13. UNANIMOUS WRITTEN CONSENT OF DIRECTORS OR COMMITTEE MEMBERS
Unless otherwise restricted by the Certificate of Incorporation or these Bylaws,
any action required or permitted to be taken at a meeting of the Board of
Directors or any committee may be taken without a meeting if a consent in
writing, setting forth the action so taken, is signed by all the members of the
Board of Directors or committee, as the case may be. An electronic transmission
by a director consenting to an action to be taken and transmitted by a director
is considered written, signed, and dated for the purposes of this section if the
transmission sets forth or is delivered with information from which the
Corporation can determine that the transmission was transmitted by the director
and the date on which the director transmitted the transmission. Such consent
shall have the same force and effect as a unanimous vote at a meeting.


14. COMMITTEES OF THE BOARD OF DIRECTORS
The Board of Directors may designate from among its members one or more
committees, each of which shall be comprised of one or more of its members, and
may designate one or more of its members as alternate members of any committee,
who may, subject to any limitations imposed by the Board of Directors, replace
absent or disqualified members at any meeting of that committee. Any such
committee, to the extent provided in the resolution of the Board of Directors or
in the Certificate of Incorporation or the Bylaws, shall have and may exercise
all of the authority of the Board of Directors, subject to the limitations set
forth in the Delaware General Corporation Law.


A majority of the number of committee members fixed by the Board of Directors
shall constitute a quorum for the transaction of business by the Committee. The
act of the majority of the committee members present at a meeting at which a
quorum is present shall be the act of the Committee.


A committee member who has a direct or indirect interest in a matter to be voted
on at a meeting of the Commitee may be counted in determining whether a quorum
is present.
No committee of the Board of Directors shall have the authority of the Board of
Directors in reference to:


(1) amending the Certificate of Incorporation, except that a committee may, to
the extent provided in the resolution designating that committee or in the
Certificate of Incorporation or the Bylaws, exercise the authority of the Board
of Directors vested in it in accordance with Section 141 of the Delaware General
Corporation Law;


(2) approving a plan of merger, share exchange, or conversion of the
Corporation;
 
Glen Rose Petroleum Corporation Bylaws
 
Page 15 of 24


 
27

--------------------------------------------------------------------------------

 

(3) recommending to the shareholders the sale, lease, or exchange of all or
substantially all of the property and assets of the Corporation otherwise than
in the usual and regular course of its business;
(4) recommending to the shareholders a voluntary dissolution of the Corporation
or a revocation thereof;
(5) amending, altering, or repealing the Bylaws of the Corporation or adopting
new Bylaws of the Corporation;
(6) filling vacancies in the Board of Directors;
(7) filling vacancies in or designating alternate members of any such committee;
(8) filling any directorship to be filled by reason of an increase in the number
of directors;
(9) electing or removing officers of the Corporation or members or alternate
members of any such committee;
(10) fixing the compensation of any member or alternate members of such
committee; or
(11) altering or repealing any resolution of the Board of Directors that by its
terms provides that it shall not be so amendable or repealable.


Unless the resolution designating a particular committee, the Certificate of
Incorporation, or the Bylaws expressly so provide, no committee of the Board of
Directors shall have the authority to authorize a distribution or to authorize
the issuance of shares of the Corporation.


The designation of a committee of the Board of Directors and the delegation
thereto of authority shall not operate to relieve the Board of Directors, or any
member thereof, of any responsibility imposed by law.
Committees appointed by the Board of Directors may appoint Subcommittees to take
the actions delegated to the Committee by the Board of Directors.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 16 of 24


 
28

--------------------------------------------------------------------------------

 

ARTICLE IV — OFFICERS
1. NUMBER OF OFFICERS
The officers of the Corporation shall consist of a Chief Executive Officer, a
President, Chief Financial Officer and a Secretary, each of whom shall be
elected by the Board of Directors at such time and in such manner as may be
prescribed by the Bylaws. Such other officers, assistant officers, and agents as
may be deemed necessary may be elected or appointed by the Board of Directors or
chosen in such other manner as may be prescribed by these Bylaws. Any two (2) or
more offices may be held by the same person.


2. ELECTION OF OFFICERS
All officers shall be elected at the annual meeting of the Board of Directors.
If any office is not filled at such annual meeting, it may be filled at any
subsequent regular or special meeting of the board. The Board of Directors at
such annual meeting, or at any subsequent regular or special meeting may also
elect or appoint such other officers and assistant officers and agents as may be
deemed necessary.
All officers and assistant officers shall be elected to serve until the next
annual meeting of directors (following the next annual meeting of shareholders)
or until their successors are elected; provided, that any officer or assistant
officer elected or appointed by the Board of Directors may be removed with or
without cause at any regular or special meeting of the Board of Directors
whenever in the judgment of the Board of Directors the best interests of the
Corporation will be served thereby, but such removal shall be without prejudice
to the contract rights, if any, of the person so removed. Any agent appointed
shall serve for such term, not longer than the next annual meeting of the Board
of Directors, as shall be specified, subject to like right of removal by the
Board of Directors. If any office becomes vacant for any reason, the vacancy may
be filled by the Board of Directors.


3. POWERS OF OFFICERS
Each officer shall have, subject to these Bylaws, in addition to the duties and
powers specifically set forth herein, such powers and duties as are commonly
incident to that office and such duties and powers as the Board of Directors
shall from time to time designate. All officers shall perform their duties
subject to the directions and under the supervision of the Board of Directors.
The Chief Executive Officer or the President may secure the fidelity of any and
all officers by bond or otherwise.


All officers and agents of the Corporation, as between themselves and the
Corporation, shall have such authority and perform such duties in the management
of the Corporation as may be provided in these Bylaws, or as may be determined
by resolution of the Board of Directors not inconsistent with these Bylaws.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 17 of 24


 
29

--------------------------------------------------------------------------------

 

In the discharge of any duty imposed or power conferred upon an officer of the
Corporation, the officer may in good faith and ordinary care rely on
information, opinions, reports, or statements, including financial statements
and other financial data, concerning the Corporation or another person, that
were prepared or presented by: (1) one or more other officers or employees of
the Corporation including members of the Board of Directors; or (2) legal
counsel, public accountants, investment bankers, or other persons as to matters
the officer reasonably believes are within the person’s professional or expert
competence.


An officer is not relying in good faith within the meaning of this section if
the officer has knowledge concerning the matter in question that makes reliance
otherwise permitted by this subsection unwarranted.


4. CHIEF EXECUTIVE OFFICER and PRESIDENT
The Chief Executive Officer (“CEO”) shall be the chief executive officer of the
Corporation. The CEO or the President shall preside at all meetings of all
directors and shareholders. Such officers shall see that all orders and
resolutions of the board are carried out, subject however, to the right of the
directors to delegate specific powers, except such as may be by statute
exclusively conferred on the CEO or the President, or on any other officers of
the Corporation.


The CEO, President or any Vice-President shall execute bonds, mortgages and
other instruments requiring a seal, in the name of the Corporation. When
authorized by the board, the CEO, President or any Vice-President may affix the
seal to any instrument requiring the same, and the seal when so affixed shall be
attested by the signature of either the Secretary or an Assistant Secretary. The
CEO, President or any Vice-President shall sign certificates of stock.
The CEO or President shall submit a report of the operations of the Corporation
for the year to the directors at their meeting next preceding the annual meeting
of the shareholders and to the shareholders at their annual meeting.


5. VICE-PRESIDENTS
The Vice-President, or Vice-Presidents, if any shall be appointed , in order of
their rank as fixed by the Board of Directors, shall, in the absence or
disability of the President, perform the duties and exercise the powers of the
President, and they shall perform such other duties as the Board of Directors
shall prescribe.


6. THE SECRETARY AND ASSISTANT SECRETARIES
The Secretary shall attend all meetings of the Board of Directors and all
meetings of the shareholders and shall record all votes and the minutes of all
proceedings and shall perform like duties for the standing committees when
required. The Secretary shall give or cause to be given notice of all meetings
of the shareholders and all meetings of the Board of Directors and shall perform
such other duties as may be prescribed by the Board of Directors. The Secretary
shall keep in safe custody the seal of the Corporation, and when authorized by
the Board of Directors, affix the same to any instrument requiring it, and when
so affixed, it shall be attested by the Secretary’s signature or by the
signature of an Assistant Secretary.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 18 of 24

 
 
30

--------------------------------------------------------------------------------

 

The Assistant Secretaries shall in order of their rank as fixed by the Board of
Directors, in the absence or disability of the Secretary, perform the duties and
exercise the powers of the Secretary, and they shall perform such other duties
as the Board of Directors shall prescribe.
In the absence of the Secretary or an Assistant Secretary, the minutes of all
meetings of the board and shareholders shall be recorded by such person as shall
be designated by the Chief Executive Officer, the President or by the Board of
Directors.


7. THE CHIEF FINANCIAL OFFICER AND TREASURER
The Chief Financial Officer shall have the custody of the corporate funds and
securities and shall keep full and accurate accounts of receipts and
disbursements in books belonging to the Corporation and shall deposit all moneys
and other valuable effects in the name and to the credit of the Corporation in
such depositories as may be designated by the Board of Directors.


The Chief Financial Officer shall disburse the funds of the Corporation as may
be ordered by the Board of Directors, taking proper vouchers for such
disbursements. The Chief Financial Officer shall keep and maintain the
Corporation’s books of account and shall render to the Chief Executive Officer,
the President, if the President is not the same individual as the Chief
Financial Officer, and directors an account of all of his or her transactions as
Chief Financial Officer and of the financial condition of the Corporation and
exhibit the books, records and accounts to the Chief Executive Officer, the
President or directors at any time. The Chief Financial Officer shall disburse
funds for capital expenditures as authorized by the Board of Directors and in
accordance with the orders of the Chief Executive Officer or the President, if
the President is not the same individual as the Chief Financial Officer, and
present to the Chief Executive Officer or the President, if the President is not
the same individual as the Chief Financial Officer, for his or her attention any
requests for disbursing funds if in the judgment of the Chief Financial Officer
any such request is not properly authorized. The Chief Financial Officer shall
perform such other duties as may be directed by the Board of Directors or by the
Chief Executive Officer or the President, if the President is not the same
individual as the Chief Financial Officer.


If required by the Board of Directors, the Chief Financial Officer shall give
the Corporation a bond in such sum and with such surety or sureties as shall be
satisfactory to the Board of Directors for the faithful performance of the
duties of the office and for the restoration to the Corporation, in case of
death, resignation, retirement or removal from office, of all books, papers,
vouchers, money and other property of whatever kind in the incumbent’s
possession or under the incumbent’s control belonging to the Corporation.


The Treasurer, if one shall be appointed, shall, in the absence or disability of
the Chief Financial Officer perform the duties and exercise the powers of the
Chief Financial Officer, and they shall perform such other duties as the Board
of Directors shall prescribe.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 19 of 24

 
 
31

--------------------------------------------------------------------------------

 

ARTICLE V — SHARES: STOCK CERTIFICATES, ISSUANCE, TRANSFER, ETC.


1. CERTIFICATES OF STOCK
Every holder of stock in the corporation shall be entitled to have a
certificate, signed by, or in the name of the corporation by, the Chairman and
Chief Executive Officer, the President, or a Vice-president, and by the Chief
Financial Officer or Treasurer or the Secretary or an Assistant Secretary of the
corporation, bearing the corporate seal or a facsimile thereof certifying the
number of shares owned by him in the corporation.
Where a certificate is signed (1) by a transfer agent or an assistant transfer
agent or (2) by a transfer clerk acting on behalf of the corporation and a
registrar, the signature of any such Chairman and Chief Executive Officer, the
President, or a Vice-president, and by the Chief Financial Officer or Treasurer
or the Secretary or an Assistant Secretary may be facsimile. In case any officer
or officers who have signed, or whose facsimile signature or signatures have
been used on, any such certificate or certificates shall cease to be such
officer or officers of the corporation, whether because of death, resignation or
otherwise, before such certificate or certificates have been delivered by the
corporation, such certificate or certificates may nevertheless be adopted by the
corporation and be issued and delivered as though the person or persons who
signed such certificate or certificates or whose facsimile signature or
signatures have been used thereon had not ceased to be such officer or officers
of the corporation.


2. LOST CERTIFICATES
The Secretary, Chief Financial Officer or Treasurer who has charge of the
transfer and issuance of stock of the corporation shall issue a new certificate
or certificates in place of any certificate or certificates theretofore issued
by the corporation allegedly lost, upon the submission by the owner of such lost
or destroyed certificate, or his legal representative, to the corporation of a
bond in such sum as it may direct as indemnity against any claim that may be
made against the corporation with respect to the certificate alleged to have
been lost or destroyed.


3. TRANSFERS OF STOCK
Upon surrender to the corporation or the transfer agent of the corporation of a
certificate for shares duly endorsed or accompanied by proper evidence of
succession, assignment or authority to transfer, it shall be the duty of the
corporation to issue a new certificate to the person entitled thereto, cancel
the old certificate, and record the transaction upon its books.


4. REGISTERED STOCKHOLDERS
The corporation shall be entitled to recognize the exclusive right of a person
registered on its books as the owner of shares to receive dividends, and to vote
as such owner, and to hold liable for calls and assessments a person registered
on its books as the owner of shares, and shall not be bound to recognize any
equitable or other claim to or interest in such share or shares on the part of
any other person, whether or not it shall have express or other notice thereof,
except as otherwise provided by the laws of Delaware.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 20 of 24


 
32

--------------------------------------------------------------------------------

 

5. UNCERTIFICATED SHARES
The board of directors of the corporation may provide by resolution or
resolutions that some or all of any or all classes or series of its stock shall
be uncertificated shares. Any such resolution shall not apply to shares
represented by a certificate until such certificate is surrendered to the
corporation.


ARTICLE VI — DIVIDEND AND DISTRIBUTIONS


1. DECLARATION
The Board of Directors may declare at any annual, regular or special meeting of
the Board of Directors and the Corporation may pay, dividends on the outstanding
shares in cash, property or in the shares of the Corporation to the extent
permitted by, and subject to the provisions of, the laws of the State of
Delaware.


2. RESERVES
The Board of Directors may by resolution, create a reserve or reserves out of
the Corporation’s surplus or designate or allocate any part or all of the
Corporation’s surplus in any manner for any proper purpose or purposes,
including but not limited to creating a reserve fund to meet contingencies or
for equalizing dividends or for repairing or maintaining any property of the
Corporation, and may increase, decrease, or abolish any such reserve,
designation, or allocation in the same manner.


ARTICLE VII — INDEMNIFICATION AND INSURANCE


1. INDEMNIFICATION
The Corporation shall, to the fullest extent permitted by and pursuant to the
provisions of the Delaware General Corporation Law, indemnify and advance
expenses to any person: (1) who is or was a director of the Corporation;
(2) who, while a director of the Corporation, is or was serving at the request
of the Corporation as a director, officer, partner, venturer, proprietor,
trustee, employee, agent, or similar functionary of another foreign or domestic
corporation, employee benefit plan, other enterprise, or other entity; (3) who
is or was an officer of the Corporation; (4) who is or was an employee of the
Corporation; (5) who is or was an agent of the Corporation; and (6) who is not
or was not an officer, employee, or agent of the Corporation but who is or was
serving at the request of the Corporation as a director, officer, partner,
venturer, proprietor, trustee, employee, agent, or similar functionary of
another foreign or domestic corporation, employee benefit plan, other
enterprise, or other entity.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 21 of 24


 
33

--------------------------------------------------------------------------------

 

2. INSURANCE
The Corporation may purchase and maintain insurance or another arrangement on
behalf of any person who is or was a director, officer, employee, or agent of
the Corporation or who is or was serving at the request of the Corporation as a
director, officer, partner, venturer, proprietor, trustee, employee, agent, or
similar functionary of another foreign or domestic corporation, employee benefit
plan, other enterprise, or other entity, against any liability asserted against
him or her and incurred by him or her in such a capacity or arising out of his
or her status as such a person, whether or not the Corporation would have the
power to indemnify him or her against that liability. If the insurance or other
arrangement is with a person or entity that is not regularly engaged in the
business of providing insurance coverage, the insurance or arrangement may
provide for payment of a liability with respect to which the Corporation would
not have the power to indemnify the person only if including coverage for the
additional liability has been approved by the shareholders of the Corporation.
Without limiting the power of the Corporation to procure or maintain any kind of
insurance or other arrangement, the Corporation may, for the benefit of persons
indemnified by the Corporation, (1) create a trust fund; (2) establish any form
of self-insurance; (3) secure its indemnity obligation by grant of a security
interest or other lien on the assets of the Corporation; or (4) establish a
letter of credit, guaranty, or surety arrangement. The insurance or other
arrangement may be procured, maintained, or established within the Corporation
or with any insurer or other person deemed appropriate by the Board of Directors
regardless of whether all or part of the stock or other securities of the
insurer or other person are owned in whole or part by the Corporation. In the
absence of fraud, the judgment of the Board of Directors as to the terms and
conditions of the insurance or other arrangement and the identity of the insurer
or other person participating in an arrangement shall be conclusive and the
insurance or arrangement shall not be voidable and shall not subject the
directors approving the insurance or arrangement to liability, on any ground,
regardless of whether directors participating in the approval are beneficiaries
of the insurance or arrangement.


ARTICLE VIII — MISCELLANEOUS


1. INFORMAL ACTION
Any action required to be taken or which may be taken at a meeting of the
shareholders, directors or members of a Board of Directors’ committee, may be
taken without a meeting if a consent in writing setting forth the action so
taken shall be signed by all of the shareholders, directors, or members of a
Board of Directors’ committee, as the case may be, entitled to vote with respect
to the subject matter thereof.


An electronic transmission by a shareholder, director or member of a Board of
Directors’ committee consenting to an action to be taken and transmitted by a
shareholder, director or member of a Board of Directors’ committee is considered
written, signed, and dated for the purposes of this article if the transmission
sets forth or is delivered with information from which the Corporation can
determine that the transmission was transmitted by the shareholder, director or
member of a Board of Directors’ committee and the date on which the shareholder,
director or member of a Board of Directors’ committee transmitted the
transmission. Such consent shall have the same force and effect as a unanimous
vote at a meeting, and may be stated as such in any document or instrument filed
with the Secretary of State.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 22 of 24


 
34

--------------------------------------------------------------------------------

 

2. WAIVER OF NOTICE
Whenever any notice is required to be given to any shareholder or director of
the Corporation under the provisions of the Delaware General Corporation Law or
under the provisions of the Certificate of Incorporation or these Bylaws, a
waiver thereof in writing signed by the person or persons entitled to such
notice, or a waiver by electronic transmission by the person entitled to notice,
whether before or after the time stated therein, shall be equivalent to the
giving of such notice.


3. USE OF ELECTRONIC TRANSMISSION
The Corporation is authorized to use “electronic transmissions” as defined in
the Delaware General Corporation Law to the full extent allowed by said Act,
including, but not limited to the purposes of notices, proxies, waivers,
resignations and any other purpose for which electronic transmissions are
permitted.


“Electronic transmission” means a form of communication that: (a) does not
directly involve the physical transmission of paper; (b) creates a record that
may be retained, retrieved, and reviewed by the recipient; and (c) may be
directly reproduced in paper form by the recipient through an automated process.


4. MEETINGS BY TELEPHONE CONFERENCE OR OTHER REMOTE COMMUNICATIONS TECHNOLOGY
Subject to the provisions for notice required by these Bylaws and the Delaware
General Corporation Law for notice of meetings, directors and shareholders may
participate in and hold a meeting by means of conference telephone or similar
communications equipment by which all persons participating in the meeting can
hear each other. Or, another suitable electronic communications system may be
used including videoconferencing technology or the Internet, but only if, each
director or shareholder entitled to participate in the meeting consents to the
meeting being held by means of that system and the system provides access to the
meeting in a manner or using a method by which each director and shareholder
participating in the meeting can communicate concurrently with each other
participant. Participation in such meeting shall constitute attendance and
presence in person at such meeting, except where a person participates in the
meeting for the express purpose of objecting to the transaction of any business
on the ground that the meeting is not lawfully called or convened.


5. SEAL
The Corporation may adopt a corporate seal in such form as the Board of
Directors may determine. The Corporation shall not be required to use the
corporate seal and the lack of the corporate seal shall not affect an otherwise
valid contract or other instrument executed by the Corporation.
 
Glen Rose Petroleum Corporation Bylaws
 
Page 23 of 24


 
35

--------------------------------------------------------------------------------

 

6. CHECKS, DRAFTS, ETC.
All checks, drafts or other instruments for payment of money or notes of the
Corporation shall be signed by such officer or officers or such other person or
persons as shall be determined from time to time by Resolution of the Board of
Directors.


7. FISCAL YEAR
The fiscal year of the Corporation shall be as determined by the Board of
Directors.


ARTICLE IX — CONSTRUCTION


1. PRONOUNS AND HEADINGS
All personal pronouns used in these Bylaws shall include the other gender
whether used in masculine or feminine or neuter gender, and the singular shall
include the plural whenever and as often as may be appropriate. All headings
herein are for the parties’ convenience only and neither limit nor amplify the
provisions of this Agreement.


2. INVALID PROVISIONS
If any one or more of the provisions of these Bylaws, or the applicability of
any such provision to a specific situation, shall be held invalid or
unenforceable, such provision shall be modified to the minimum extent necessary
to make it or its application valid and enforceable, and the validity and
enforceability of all other provisions of these Bylaws and all other
applications of any such provision shall not be affected thereby.


3. REFERENCES TO EXISTING STATUTES
References in these Bylaws to any existing statute also include any successor
law to such statute.


ARTICLE X — AMENDMENT OF BYLAWS


The Board of Directors may amend or repeal these Bylaws, or adopt new Bylaws,
unless the Certificate of Incorporation or the Delaware General Corporation Law
reserves the power exclusively to the shareholders in whole or part, or the
shareholders in amending, repealing, or adopting a particular bylaw expressly
provide that the Board of Directors may not amend or repeal that bylaw.


Adopted by the Board of Directors on May ____, 2008

         
Secretary
ATTEST:
         

 
Glen Rose Petroleum Corporation Bylaws
 
Page 24 of 24


 
36

--------------------------------------------------------------------------------

 
 
WRITTEN CONSENT TO ACTION
OF THE
BOARD OF DIRECTORS
OF
GLEN ROSE PETROLEUM CORPORATION
 
(a Delaware Corporation)
 
 

The undersigned, being all of the directors of Glen Rose Petroleum Corporation,
a Delaware corporation (the "Corporation"), acting pursuant to the authority
granted by Section 141(f) of the Delaware General Corporation Law, do hereby
adopt the following resolutions by written consent as of March 2. 2010.
 
Amendment to Bylaws
 
WHEREAS, the Transaction Documents provide that the Corporation's Bylaws shall
be amended to provide that Iroquois Capital Opportunity Fund, LP or its assignee
may designated a Nominated Director to require certain approvals of the
Nominated Director for certain actions by the Corporation;
 
WHEREAS, the Transaction Documents provide for Iroquois Capital Opportunity
Fund, LP to designate a director to be nominated to the Board of Directors to
serve as a Nominated Director as defined by the Corporation's bylaws;
 
WHEREAS, by unanimous written consent of the Board of Directors, the bylaws were
previously amended on February 25, 2010 to provide that Iroquois Capital
Opportunity Fund, LP or its assignee may designated a Nominated Director to
require certain approvals of the Nominated Director for certain actions by the
Corporation;
 
WHEREAS, it is proposed that Article III, Section be further amended to add
additional language regarding the resignation or other removal of the nominated
director;
 
NOW, THEREFORE, BE IT
 
RESOLVED, that the Bylaws of the Corporation are amended pursuant to Article X
of the Bylaws to revise Section 15 of Article Ill as follows:

 
37

--------------------------------------------------------------------------------

 

 
15. NOMINATED DIRECTOR
 
As referenced in a subscription agreement entered into on February 25, 2010
("Subscription Agreement") relating to the issuance of Secured Convertible
Promissory Notes ("Secured Convertible Promissory Notes") to Iroquois Capital
Opportunity Fund, LP and other subscribers, Iroquois Capital Opportunity Fund,
LP shall be permitted, upon written notice thereof delivered to the Secretary or
other officer of the Corporation (the "Director Nomination Notice"), to nominate
one (1) director to the Board of Directors of the Corporation, ("Nominated
Director") which director shall begin to serve immediately as a director of the
Corporation after the delivery of the Director Nomination Notice and the
acceptance of such position by that Nominated Director. The Nominated Director:
 
 
(i)
shall be appointed through the Director Nomination Notice consistent with this
Article III, Section 15 of the Corporation's Bylaws and may not be removed or
amended by a vote of the Corporation's common stock shareholders; and

 
 
(ii)
shall he entitled to one vote in connection with any matter subject to a vote or
other approval of such Board of Directors (with each remaining directors
entitled to one vote each).

 
In the event there is any vacancy created by the death, resignation or other
removal of the nominated director, including but not limited to the
non-re-election and/or non-approval by the Shareholders, Iroquois Capital
Opportunity Fund, LP or its assignee of such rights shall have the right to
nominate a replacement Nominated Director, which director shall begin to serve
immediately as a director of the Corporation and whose directorship shall be
subject to election in accordance with the Corporation's and Subsidiary's
articles of incorporation at the next held general meeting. The Nominated
Director shall be entitled to and shall receive the same compensation,
reimbursement, insurance, benefit, protections and rights as the other directors
of the Corporation and Subsidiary. The actions and advice of any person serving
as a Nominated Director pursuant to this Article III, Section 15 of the
Corporation's Bylaws as a director at meetings of a Board of Directors shall be
construed to be the actions and advice of that person alone and not be construed
as actions of the Iroquois Capital Opportunity Fund, LP, its assignee or any
subscriber under the Subscription Agreement. The holders of Common Stock, voting
as a separate class, shall be entitled to elect the remaining directors of the
Corporation. At least two of the board members of the Corporation elected by the
Common Stock holders shall he independent directors.
 
The Board of Directors may not approve any of the following matters without a
vote of a majority of directors with said majority including the Nominated
Director if such Nominated Director has been nominated pursuant to this Article
III, Section 15 of the Corporation's Bylaws and accepted the appointment:
 
(i)           the Corporation's or Subsidiary's annual budget;
 
 
(ii)
acquisition or disposition of material assets, outside the ordinary course of
business;

 
 
38

--------------------------------------------------------------------------------

 
 
 
(iii)
formation or dissolution of the Corporation or a subsidiary of the Corporation;

 
 
(iv)
expenditure of or incurring of an obligation of $20,000 or more for a single
purpose during any consecutive twelve month period unless such expenditure has
been approved in a budget approved by the board of directors of the Corporation
or Subsidiary ("single purpose" may include an approved general plan of
operations relating to oil and gas production and shall not be a reference to
the engagement of any single vendor in connection with such approved general
plan of operations relating to oil and gas production), provided such
expenditure has been approved in a budget approved by the board of directors of
the Corporation and Subsidiary, as applicable;

 
 
(v)
open or close any account with any financial institution;

 
 
(vi)
initiation or settlement of any litigation, arbitration or judicial proceeding;
and

 
 
(vii)
the issuance of any equity of the Corporation or right to receive or acquire any
equity of the Corporation, or modification of any of the foregoing outstanding
at any time.

 
This Article III, Section 15 of the Corporation's Bylaws shall be effective
while the Secured Convertible Promissory Notes are outstanding and shall
thereafter have no effect.
 
RESOLVED, that the officers of the Corporation he, and each of them hereby is,
authorized, empowered and directed, for and on behalf of the Corporation, to
take such further action and to execute and deliver all other documents and to
effect all such other filings or registrations which the officer or officers
acting shall determine are necessary or proper to effect the action authorized
by these resolutions; and
 
RESOLVED, that any action or actions heretofore taken by any officer of the
Corporation for and on behalf of the Corporation in connection with the
foregoing resolutions are hereby ratified and approved as the actions of the
Corporation.
 
[SIGNATURES FOLLOW]

 
39

--------------------------------------------------------------------------------

 
 
This Written Consent may be executed in counterparts and with facsimile
signatures with the effect as if all parties hereto had executed the same
document. All counterparts shall be construed together and shall constitute a
single Written Consent.
 
Dated as of March 2,
2010                                                               DIRECTORS:
 
/s/ Paul K. Hickey
     
Paul K. Hickey
             
/s/ Theodore D. Williams
     
Theodore D. Williams
             
/s/ Andrew Taylor-Kimmins
     
Andrew Taylor-Kimmins
             
/s/ Martin Chopp
     
Martin Chopp
             


 
40

--------------------------------------------------------------------------------

 
 
Appendix 2


THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED THEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED IN REGULATION S PROMULGATED UNDER THE 1933 ACT) EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.


SERIES X COMMON STOCK PURCHASE WARRANT


 GLEN ROSE PETROLEUM CORPORATION
 
Warrant Shares: X-__
Issue Date:  January __, 2011    



THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _____________________ (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after July 22, 2011 (the “Initial Exercise Date”) and on or
prior to the close of business on the second anniversary of the Issue Date (the
“Termination Date”) but not thereafter, to subscribe for and purchase from Glen
Rose Petroleum Corporation, a Delaware corporation (the “Company”), up to _____
shares (the “Warrant Shares”) of the Company’s common stock (the “Common
Stock”).  The purchase price of one share of Common Stock under this Warrant
shall be equal to the Exercise Price, as defined in Section 2(b).


Section 1.             Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Application
Form (the “Purchase Agreement”), dated the date hereof, between the Company and
the Holder.
 
 
41

--------------------------------------------------------------------------------

 
 
Section 2.            Exercise.
a)           Exercise of Warrant.  Subject to the provisions of Section 5
hereof, exercise of the purchase rights represented by this Warrant may be made,
in whole or in part, at any time or times on or after the Initial Exercise Date
and on or before the Termination Date by delivery to the Company of a duly
executed facsimile copy of the Notice of Exercise Form annexed hereto (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of the Holder appearing on the books of
the Company); and, within 3 Trading Days of the date said Notice of Exercise is
delivered to the Company, the Company shall have received  payment of the
aggregate Exercise Price of the shares thereby purchased by wire transfer or
cashier’s check drawn on a United States bank.  Notwithstanding anything herein
to the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within 3
Trading Days of the date the final Notice of Exercise is delivered to the
Company.  Partial exercises of this Warrant resulting in purchases of a portion
of the total number of Warrant Shares available hereunder shall have the effect
of lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased.  The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases.  The Company shall deliver any
objection to any Notice of Exercise Form within 1 Business Day of receipt of
such notice.  In the event of any dispute or discrepancy, the records of the
Holder shall be controlling and determinative in the absence of manifest error.
The Holder and any assignee, by acceptance of this Warrant, acknowledge and
agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.
 
b)           Exercise Price.  The exercise price per share of the Common Stock
under this Warrant shall be $0.40, subject to adjustment hereunder (the
“Exercise Price”).
 
 
42

--------------------------------------------------------------------------------

 

c)           Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s Affiliates, and any
other person or entity acting as a group together with the Holder or any of the
Holder’s Affiliates), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its Affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (A) exercise of the remaining, nonexercised portion of this
Warrant beneficially owned by the Holder or any of its Affiliates and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other  Common
Stock Equivalents) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Holder or any of
its affiliates.  Except as set forth in the preceding sentence, for purposes of
this Section 2(c), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith.   To the extent that the
limitation contained in this Section 2(c) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.   In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 2(c), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (x) the Company’s most recent periodic or annual report, as the
case may be, (y) a more recent public announcement by the Company or (z) any
other notice by the Company or the Company’s Transfer Agent setting forth the
number of shares of Common Stock outstanding.  Upon the written or oral request
of a Holder, the Company shall within two Trading Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported.  The
“Beneficial Ownership Limitation” shall be 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant.  The Holder, upon
not less than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 2(c).  Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company.  The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 2(c) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of this Warrant.
 
d)           Mechanics of Exercise.
 
i.            Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system if the Company is a participant in such system and there is an
effective Registration Statement permitting the resale of the Warrant Shares by
the Holder, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise within five (5) Trading Days from the delivery
to the Company of the Notice of Exercise Form, surrender of this Warrant (if
required) and payment of the aggregate Exercise Price as set forth above
(“Warrant Share Delivery Date”).  This Warrant shall be deemed to have been
exercised on the date the Exercise Price is received by the Company.  The
Warrant Shares shall be deemed to have been issued, and Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date the Warrant has been
exercised by payment to the Company of the Exercise Price and all taxes required
to be paid by the Holder, if any, pursuant to paragraph (vi) below prior to the
issuance of such shares, have been paid. If the Company fails for any reason to
deliver to the Holder certificates evidencing the Warrant Shares subject to a
Notice of Exercise by the Warrant Share Delivery Date, the Company shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of Warrant Shares subject to such exercise (based on the average of the Closing
Prices for the 5 Trading Days immediately preceding the date of the applicable
Notice of Election), $10 per Trading Day  for each Trading Day after such
Warrant Share Delivery Date until such certificates are delivered.
 
 
43

--------------------------------------------------------------------------------

 
 
ii.            Delivery of New Warrants Upon Exercise.  If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
iii.            Rescission Rights.  If the Company fails to cause its transfer
agent to transmit to the Holder a certificate or certificates representing the
Warrant Shares pursuant to paragraph (i) above by the Warrant Share Delivery
Date, then the Holder will have the right to rescind such exercise.
 
 
44

--------------------------------------------------------------------------------

 

iv.            Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Shares which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder.  For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
v.            No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Exercise Price or round up to the next whole share.
 
vi.            Charges, Taxes and Expenses.  Issuance of certificates for
Warrant Shares shall be made without charge to the Holder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of the Holder or in such name or
names as may be directed by the Holder; provided, however, that in the event
certificates for Warrant Shares are to be issued in a name other than the name
of the Holder, this Warrant when surrendered for exercise shall be accompanied
by the Assignment Form attached hereto duly executed by the Holder; and the
Company may require, as a condition thereto, the payment of a sum sufficient to
reimburse it for any transfer tax incidental thereto.
 
vii.            Closing of Books.  The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.
 
 
45

--------------------------------------------------------------------------------

 

Section 3.            Certain Adjustments.
a)           Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (A) pays a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (B) subdivides outstanding shares of
Common Stock into a larger number of shares, (C) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (D) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged.  Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
 
b)           Subsequent Equity Sales. Except in the case of any Exempt Issuance,
if, within one (1) year after the Issue Date of this Warrant, the Company or any
of the Subsidiaries, as applicable, at any time while this Warrant is
outstanding, shall sell or grant any option to purchase, or sell or grant any
right to reprice, or otherwise dispose of or issue (or announce any offer, sale,
grant or any option to purchase or other disposition) any Common Stock or Common
Stock Equivalents entitling any Person to acquire shares of Common Stock, at an
effective price per share that is less than 75% of the then current Exercise
Price (such lower price, the “Base Share Price” and such issuances collectively,
a “Dilutive Issuance”), then the Exercise Price shall be reduced to a price
equal to the product of (x)  the Base Share Price, and (y) 133.33%.
 
c)           For purposes hereof, “Exempt Issuance” shall mean the issuance of
(a) shares of Common Stock, options or other equity awards to employees,
consultants, officers or directors of the Company pursuant to any stock, option
or other equity compensation plan or arrangement or written consulting or
employment agreement as compensation, (b) securities upon the exercise or
exchange of any securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the Issue Date, provided that
such securities have not been amended since the Issue Date to increase the
number of such securities or to decrease the exercise price, exchange price or
conversion price of such securities, and (c) securities in connection with a
transaction in which a strategic investor participates, whether or not the same
results in a change of control of the Company, where “strategic investor” is
deemed to be an investor who has a business that will benefit directly or
indirectly by affiliation with the Company and its business and/or technology,
or any affiliate of such investor.
 
d)           [RESERVED]
 
e)           [RESERVED]
 
 
46

--------------------------------------------------------------------------------

 

f)           Fundamental Transaction. If, at any time while this Warrant is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (each “Fundamental
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, the number of shares of Common Stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and any additional consideration (the “Alternate Consideration”) receivable as a
result of such merger, consolidation or disposition of assets by a holder of the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event. For purposes of any such exercise, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration.  If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction.  To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new warrant consistent
with the foregoing provisions and evidencing the Holder’s right to exercise such
warrant into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
3(e) and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
 
g)           Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
h)           Voluntary Adjustment By Company. The Company may at any time during
the term of this Warrant reduce the then current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors of the
Company.
 
 
47

--------------------------------------------------------------------------------

 
 
 
i)           Notice to Holder.
 
i.      Adjustment to Exercise Price. Whenever the Exercise Price is adjusted
pursuant to any provision of this Section 3, the Company shall promptly mail to
the Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.
 
ii.     Notice to Allow Exercise by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock; (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  The Holder is
entitled to exercise this Warrant during the period commencing on the date of
such notice to the effective date of the event triggering such notice.
 
 Section 4.            Transfer of Warrant.
a)            Transferability.  Subject to the provisions of Section 5 hereof,
and subject to compliance with any applicable securities laws and the conditions
set forth in Section 4(d) hereof, this Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer.  Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled.  A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.
 

 
48

--------------------------------------------------------------------------------

 
 
b)           New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to the provisions of Section 5 hereof, and subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the original Issue Date and shall be identical with this Warrant except
as to the number of Warrant Shares issuable pursuant thereto.
 
c)           Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
Section 5.      Miscellaneous.


a)           No Rights as Shareholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof as set forth in Section 2(e) (i).
 
b)           Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
c)           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 

 
49

--------------------------------------------------------------------------------

 
 
d)           Authorized Shares.  The Company covenants that during the period
the Warrant is outstanding, it will reserve from its authorized and unissued
Common Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant.  The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.  The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.


Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable, the Company shall obtain
all such authorizations or exemptions thereof, or consents thereto, as may be
necessary from any public regulatory body or bodies having jurisdiction thereof.


e)           Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.
 
f)           Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.
 
g)           Nonwaiver and Expenses.  No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
 

 
50

--------------------------------------------------------------------------------

 
 
h)           Notices.  Any and all notices or other communications or deliveries
to be provided by the Holders hereunder including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth above, facsimile number +41
22 819 1996, Attention: Chief Financial Officer or such other facsimile number
or address as the Company may specify for such purposes by notice to the Holders
delivered in accordance with this Section.  Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, or sent by a nationally
recognized overnight courier service addressed to each Holder at the facsimile
number or address of such Holder appearing on the books of the Company, or if no
such facsimile number or address appears on the books of the Company, at the
principal place of business of the Holders.  Any notice or other communication
or deliveries hereunder shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section prior to 5:30 p.m.
(New York City time) on any date, (ii) the date immediately following the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section between 5:30 p.m. and 11:59 p.m.
(New York City time) on any date, (iii) the second Business Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given.
 
i)           Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
j)           Remedies.  Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
k)       Successors and Assigns.  Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by the Holder or holder of Warrant Shares. This Warrant may not be
assigned or otherwise transferred prior to April 1, 2011, except to the heirs of
the Holder, and except that this Warrant and the common stock to be issued upon
the exercise of this Warrant may be pledged in connection with a bona fide
margin account or other loan secured by this Warrant or the common stock to be
issued upon the exercise of this Warrant.
 

 
51

--------------------------------------------------------------------------------

 
 
l)           Amendment.  This Warrant may be modified or amended or the
provisions hereof waived only with the written consent of the Company and the
Holders of at least 67% of the Warrants then outstanding, except as to the
Exercise Price or the Termination Date, which may not be amended or waived as to
this Warrant without the consent of the Holder of this Warrant.
 
m)          Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
n)          Headings.  The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.
 
IN WITNESS WHEREOF, the Company has caused this Common Stock Purchase Warrant to
be executed by its officer thereunto duly authorized as of the date first above
indicated.
 
GLEN ROSE PETROLEUM CORPORATION
 
By:  
   
Name: Andrew Taylor-Kimmins
 
Title:  Chief Executive Officer

 
 
52

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
TO:        GLEN ROSE PETROLEUM CORPORATION


(1) The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Common Stock Purchase Warrant
(only if exercised in full), and tenders herewith payment of the exercise price
in full, together with all applicable transfer taxes, if any.
 
Payment shall take the form of lawful money of the United States.
 
(2) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
 
_______________________________


The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________


_______________________________


_______________________________


(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.


[SIGNATURE OF HOLDER]


Name of Investing Entity:
________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
___________________________________________________________________
Title of Authorized Signatory:
____________________________________________________________________
Date:
________________________________________________________________________________________
 
 
1

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)


FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Common
Stock Purchase Warrant and all rights evidenced thereby are hereby assigned to


_______________________________________________ whose address is


_______________________________________________________________.


_______________________________________________________________


Dated:  ______________, _______
 
Holder’s Signature:    _____________________________


Holder’s Address:      _____________________________


                                   _____________________________

 
Signature Guaranteed:  ___________________________________________


NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Common Stock Purchase Warrant, without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank or trust
company.  Officers of corporations and those acting in a fiduciary or other
representative capacity should file proper evidence of authority to assign the
foregoing Common Stock Purchase Warrant.
 

 
2

--------------------------------------------------------------------------------

 


Appendix 3


THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED THEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED IN REGULATION S PROMULGATED UNDER THE 1933 ACT) EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT.


SERIES XI COMMON STOCK PURCHASE WARRANT


 GLEN ROSE PETROLEUM CORPORATION
 
Warrant Shares: XI-__
Issue Date:  January __, 2011               



THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, _____________________ (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after July 22, 2011 (the “Initial Exercise Date”) and on or
prior to the close of business on the third anniversary of the Issue Date (the
“Termination Date”) but not thereafter, to subscribe for and purchase from Glen
Rose Petroleum Corporation, a Delaware corporation (the “Company”), up to _____
shares (the “Warrant Shares”) of the Company’s common stock (the “Common
Stock”).  The purchase price of one share of Common Stock under this Warrant
shall be equal to the Exercise Price, as defined in Section 2(b).
 
Section 1.            Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Application
Form (the “Purchase Agreement”), dated the date hereof, between the Company and
the Holder.

 
3

--------------------------------------------------------------------------------

 

 
 Section 2.            Exercise.
a)            Exercise of Warrant.  Subject to the provisions of Section 5
hereof, exercise of the purchase rights represented by this Warrant may be made,
in whole or in part, at any time or times on or after the Initial Exercise Date
and on or before the Termination Date by delivery to the Company of a duly
executed facsimile copy of the Notice of Exercise Form annexed hereto (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of the Holder appearing on the books of
the Company); and, within 3 Trading Days of the date said Notice of Exercise is
delivered to the Company, the Company shall have received  payment of the
aggregate Exercise Price of the shares thereby purchased by wire transfer or
cashier’s check drawn on a United States bank.  Notwithstanding anything herein
to the contrary, the Holder shall not be required to physically surrender this
Warrant to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within 3
Trading Days of the date the final Notice of Exercise is delivered to the
Company.  Partial exercises of this Warrant resulting in purchases of a portion
of the total number of Warrant Shares available hereunder shall have the effect
of lowering the outstanding number of Warrant Shares purchasable hereunder in an
amount equal to the applicable number of Warrant Shares purchased.  The Holder
and the Company shall maintain records showing the number of Warrant Shares
purchased and the date of such purchases.  The Company shall deliver any
objection to any Notice of Exercise Form within 1 Business Day of receipt of
such notice.  In the event of any dispute or discrepancy, the records of the
Holder shall be controlling and determinative in the absence of manifest error.
The Holder and any assignee, by acceptance of this Warrant, acknowledge and
agree that, by reason of the provisions of this paragraph, following the
purchase of a portion of the Warrant Shares hereunder, the number of Warrant
Shares available for purchase hereunder at any given time may be less than the
amount stated on the face hereof.
 
b)            Exercise Price.  The exercise price per share of the Common Stock
under this Warrant shall be $0.60, subject to adjustment hereunder (the
“Exercise Price”).
 

 
4

--------------------------------------------------------------------------------

 
 
c)           Exercise Limitations. The Company shall not effect any exercise of
this Warrant, and a Holder shall not have the right to exercise any portion of
this Warrant, pursuant to Section 2 or otherwise, to the extent that after
giving effect to such issuance after exercise as set forth on the applicable
Notice of Exercise, the Holder (together with the Holder’s Affiliates, and any
other person or entity acting as a group together with the Holder or any of the
Holder’s Affiliates), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below).  For purposes of the foregoing
sentence, the number of shares of Common Stock beneficially owned by the Holder
and its Affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which would be
issuable upon (A) exercise of the remaining, nonexercised portion of this
Warrant beneficially owned by the Holder or any of its Affiliates and (B)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other  Common
Stock Equivalents) subject to a limitation on conversion or exercise analogous
to the limitation contained herein beneficially owned by the Holder or any of
its affiliates.  Except as set forth in the preceding sentence, for purposes of
this Section 2(c), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith.   To the extent that the
limitation contained in this Section 2(c) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination.   In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  For purposes
of this Section 2(c), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (x) the Company’s most recent periodic or annual report, as the
case may be, (y) a more recent public announcement by the Company or (z) any
other notice by the Company or the Company’s Transfer Agent setting forth the
number of shares of Common Stock outstanding.  Upon the written or oral request
of a Holder, the Company shall within two Trading Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Warrant, by the Holder or its Affiliates since the date as of
which such number of outstanding shares of Common Stock was reported.  The
“Beneficial Ownership Limitation” shall be 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon exercise of this Warrant.  The Holder, upon
not less than 61 days’ prior notice to the Company, may increase or decrease the
Beneficial Ownership Limitation provisions of this Section 2(c).  Any such
increase or decrease will not be effective until the 61st day after such notice
is delivered to the Company.  The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 2(c) to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of this Warrant.
 
d)           Mechanics of Exercise.
 
i.            Delivery of Certificates Upon Exercise.  Certificates for shares
purchased hereunder shall be transmitted by the transfer agent of the Company to
the Holder by crediting the account of the Holder’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
(“DWAC”) system if the Company is a participant in such system and there is an
effective Registration Statement permitting the resale of the Warrant Shares by
the Holder, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise within five (5) Trading Days from the delivery
to the Company of the Notice of Exercise Form, surrender of this Warrant (if
required) and payment of the aggregate Exercise Price as set forth above
(“Warrant Share Delivery Date”).  This Warrant shall be deemed to have been
exercised on the date the Exercise Price is received by the Company.  The
Warrant Shares shall be deemed to have been issued, and Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date the Warrant has been
exercised by payment to the Company of the Exercise Price and all taxes required
to be paid by the Holder, if any, pursuant to paragraph (vi) below prior to the
issuance of such shares, have been paid. If the Company fails for any reason to
deliver to the Holder certificates evidencing the Warrant Shares subject to a
Notice of Exercise by the Warrant Share Delivery Date, the Company shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of Warrant Shares subject to such exercise (based on the average of the Closing
Prices for the 5 Trading Days immediately preceding the date of the applicable
Notice of Election), $10 per Trading Day  for each Trading Day after such
Warrant Share Delivery Date until such certificates are delivered.
 

 
5

--------------------------------------------------------------------------------

 
 
ii.            Delivery of New Warrants Upon Exercise.  If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
iii.            Rescission Rights.  If the Company fails to cause its transfer
agent to transmit to the Holder a certificate or certificates representing the
Warrant Shares pursuant to paragraph (i) above by the Warrant Share Delivery
Date, then the Holder will have the right to rescind such exercise.
 
iv.            Compensation for Buy-In on Failure to Timely Deliver Certificates
Upon Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the Warrant Shares pursuant to an
exercise on or before the Warrant Share Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Shares which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (B) the
price at which the sell order giving rise to such purchase obligation was
executed, and (2) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder.  For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (1) of the
immediately preceding sentence the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in respect of the Buy-In and, upon request of the
Company, evidence of the amount of such loss.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 

 
6

--------------------------------------------------------------------------------

 
 
v.            No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall at its election, either pay a
cash adjustment in respect of such final fraction in an amount equal to such
fraction multiplied by the Exercise Price or round up to the next whole share.
 
vi.           Charges, Taxes and Expenses.  Issuance of certificates for Warrant
Shares shall be made without charge to the Holder for any issue or transfer tax
or other incidental expense in respect of the issuance of such certificate, all
of which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
vii.          Closing of Books.  The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.
 

 
7

--------------------------------------------------------------------------------

 
 
Section 3.          Certain Adjustments.
a)           Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (A) pays a stock dividend or otherwise make a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant), (B) subdivides outstanding shares of
Common Stock into a larger number of shares, (C) combines (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (D) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each case the Exercise Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event and the
number of shares issuable upon exercise of this Warrant shall be proportionately
adjusted such that the aggregate Exercise Price of this Warrant shall remain
unchanged.  Any adjustment made pursuant to this Section 3(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
 
b)           Subsequent Equity Sales. Except in the case of any Exempt Issuance,
if, within one (1) year after the Issue Date of this Warrant, the Company or any
of the Subsidiaries, as applicable, at any time while this Warrant is
outstanding, shall sell or grant any option to purchase, or sell or grant any
right to reprice, or otherwise dispose of or issue (or announce any offer, sale,
grant or any option to purchase or other disposition) any Common Stock or Common
Stock Equivalents entitling any Person to acquire shares of Common Stock, at an
effective price per share that is less than 50% of the then current Exercise
Price  (such lower price, the “Base Share Price” and such issuances
collectively, a “Dilutive Issuance”), then the Exercise Price shall be reduced
to a price equal to the product of (x)  the Base Share Price, and (y) 200%.
 
c)           For purposes hereof, “Exempt Issuance” shall mean the issuance of
(a) shares of Common Stock, options or other equity awards to employees,
consultants, officers or directors of the Company pursuant to any stock, option
or other equity compensation plan or arrangement or written consulting or
employment agreement as compensation, (b) securities upon the exercise or
exchange of any securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the Issue Date, provided that
such securities have not been amended since the Issue Date to increase the
number of such securities or to decrease the exercise price, exchange price or
conversion price of such securities, and (c) securities in connection with a
transaction in which a strategic investor participates, whether or not the same
results in a change of control of the Company, where “strategic investor” is
deemed to be an investor who has a business that will benefit directly or
indirectly by affiliation with the Company and its business and/or technology,
or any affiliate of such investor.
 
d)            [RESERVED]
 
e)            [RESERVED]

 
8

--------------------------------------------------------------------------------

 
 
f)           Fundamental Transaction. If, at any time while this Warrant is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (each “Fundamental
Transaction”), then, upon any subsequent exercise of this Warrant, the Holder
shall have the right to receive, for each Warrant Share that would have been
issuable upon such exercise immediately prior to the occurrence of such
Fundamental Transaction, the number of shares of Common Stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and any additional consideration (the “Alternate Consideration”) receivable as a
result of such merger, consolidation or disposition of assets by a holder of the
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event. For purposes of any such exercise, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration.  If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction.  To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new warrant consistent
with the foregoing provisions and evidencing the Holder’s right to exercise such
warrant into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
3(e) and insuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.
 
g)           Calculations. All calculations under this Section 3 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be. For
purposes of this Section 3, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.
 
h)           Voluntary Adjustment By Company. The Company may at any time during
the term of this Warrant reduce the then current Exercise Price to any amount
and for any period of time deemed appropriate by the Board of Directors of the
Company.
 
i)           Notice to Holder.
 
i.           Adjustment to Exercise Price. Whenever the Exercise Price is
adjusted pursuant to any provision of this Section 3, the Company shall promptly
mail to the Holder a notice setting forth the Exercise Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 

 
9

--------------------------------------------------------------------------------

 
 
ii.           Notice to Allow Exercise by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock; (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock; (C) the Company shall authorize the granting
to all holders of the Common Stock rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights; (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register of the Company, at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice.  The Holder is
entitled to exercise this Warrant during the period commencing on the date of
such notice to the effective date of the event triggering such notice.
 
Section 4.           Transfer of Warrant.
a)           Transferability.  Subject to the provisions of Section 5 hereof,
and subject to compliance with any applicable securities laws and the conditions
set forth in Section 4(d) hereof, this Warrant and all rights hereunder
(including, without limitation, any registration rights) are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company or its designated agent, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer.  Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled.  A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.
 

 
10

--------------------------------------------------------------------------------

 
 
b)           New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or
attorney.  Subject to the provisions of Section 5 hereof, and subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
be dated the original Issue Date and shall be identical with this Warrant except
as to the number of Warrant Shares issuable pursuant thereto.
 
c)           Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
Section 5.          Miscellaneous.


a)           No Rights as Shareholder Until Exercise.  This Warrant does not
entitle the Holder to any voting rights or other rights as a shareholder of the
Company prior to the exercise hereof as set forth in Section 2(e) (i).
 
b)           Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
c)           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
 
11

--------------------------------------------------------------------------------

 
 
d)           Authorized Shares. The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued Common
Stock a sufficient number of shares to provide for the issuance of the Warrant
Shares upon the exercise of any purchase rights under this Warrant.  The Company
further covenants that its issuance of this Warrant shall constitute full
authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant.  The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed.  The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges created by the Company in respect of the
issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue).
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.


Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable, the Company shall obtain
all such authorizations or exemptions thereof, or consents thereto, as may be
necessary from any public regulatory body or bodies having jurisdiction thereof.


e)           Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.
 
f)           Restrictions.  The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.
 
g)           Nonwaiver and Expenses.  No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date.  If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by Holder in collecting any
amounts due pursuant hereto or in otherwise enforcing any of its rights, powers
or remedies hereunder.
 

 
12

--------------------------------------------------------------------------------

 
 
h)           Notices.  Any and all notices or other communications or deliveries
to be provided by the Holders hereunder including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth above, facsimile number +41
22 819 1996, Attention: Chief Financial Officer or such other facsimile number
or address as the Company may specify for such purposes by notice to the Holders
delivered in accordance with this Section.  Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, or sent by a nationally
recognized overnight courier service addressed to each Holder at the facsimile
number or address of such Holder appearing on the books of the Company, or if no
such facsimile number or address appears on the books of the Company, at the
principal place of business of the Holders.  Any notice or other communication
or deliveries hereunder shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section prior to 5:30 p.m.
(New York City time) on any date, (ii) the date immediately following the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section between 5:30 p.m. and 11:59 p.m.
(New York City time) on any date, (iii) the second Business Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given.
 
i)           Limitation of Liability.  No provision hereof, in the absence of
any affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
j)           Remedies.  Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.  The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive and not to assert the defense in any action for specific performance that
a remedy at law would be adequate.
 
k)       Successors and Assigns.  Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder.  The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by the Holder or holder of Warrant Shares. This Warrant may not be
assigned or otherwise transferred prior to April 1, 2011, except to the heirs of
the Holder, and except that this Warrant and the common stock to be issued upon
the exercise of this Warrant may be pledged in connection with a bona fide
margin account or other loan secured by this Warrant or the common stock to be
issued upon the exercise of this Warrant.
 

 
13

--------------------------------------------------------------------------------

 
 
l)           Amendment.  This Warrant may be modified or amended or the
provisions hereof waived only with the written consent of the Company and the
Holders of at least 67% of the Warrants then outstanding, except as to the
Exercise Price or the Termination Date, which may not be amended or waived as to
this Warrant without the consent of the Holder of this Warrant.
 
m)           Severability.  Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.
 
n)           Headings.  The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.
 
IN WITNESS WHEREOF, the Company has caused this Common Stock Purchase Warrant to
be executed by its officer thereunto duly authorized as of the date first above
indicated.


GLEN ROSE PETROLEUM CORPORATION
 
By:  
   
Name: Andrew Taylor-Kimmins
 
Title:  Chief Executive Officer

 
 
14

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
TO:      GLEN ROSE PETROLEUM CORPORATION


(3)  The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Common Stock Purchase Warrant
(only if exercised in full), and tenders herewith payment of the exercise price
in full, together with all applicable transfer taxes, if any.
 
Payment shall take the form of lawful money of the United States.
 
(4)  Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
 
_______________________________

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:


_______________________________


_______________________________


_______________________________


(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.


[SIGNATURE OF HOLDER]


Name of Investing Entity:
________________________________________________________________________
Signature of Authorized Signatory of Investing Entity:
_________________________________________________
Name of Authorized Signatory:
___________________________________________________________________
Title of Authorized Signatory:
____________________________________________________________________
Date:
________________________________________________________________________________________
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)


FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Common
Stock Purchase Warrant and all rights evidenced thereby are hereby assigned to


_______________________________________________ whose address is


_______________________________________________________________.


_______________________________________________________________


Dated:  ______________, _______
 
Holder’s Signature:    _____________________________


Holder’s Address:      _____________________________


                                   _____________________________
 
Signature Guaranteed:  ___________________________________________


NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Common Stock Purchase Warrant, without alteration or
enlargement or any change whatsoever, and must be guaranteed by a bank or trust
company.  Officers of corporations and those acting in a fiduciary or other
representative capacity should file proper evidence of authority to assign the
foregoing Common Stock Purchase Warrant.
 

 

--------------------------------------------------------------------------------

 
 

Appendix 4
Risks Relating to Our Business


We have a history of losses which may continue, which may negatively impact our
ability to achieve our business objectives.


We incurred net losses of $2,509,790 and $2,181,974 for the years ended March
31, 2010 and 2009, respectively. We cannot assure you that we can achieve or
sustain profitability on a quarterly or annual basis in the future. Our
operations are subject to the risks and competition inherent in the
establishment of a business enterprise. There can be no assurance that future
operations will be profitable. Revenues and profits, if any, will depend upon
various factors, including whether we will be able to continue expansion of our
revenue. We may not achieve our business objectives and the failure to achieve
such goals would have an adverse impact on us.


We do not have sufficient revenues to fund our current operations.


UHC Petroleum Corporation does not earn enough money from our oil and gas sales
to pay its operating expenses. Due to our substantial losses and our working
capital deficit, we may be unable to continue as a going concern. If we do not
obtain additional capital, we will be required to severely curtail, or to
completely cease operations. There is no assurance that such additional capital
will be available or will be available on acceptable terms.


Our independent auditor, has included in its report on our financial statements
a paragraph stating that that we may be unable to continue as a going concern.


We have experienced net losses and negative cash flows from operations. We
sustained a net loss of $2,509,790 for fiscal year ended March 31, 2010. We have
an accumulated deficit of $50,942,560. We sold most of our proved reserves in
2007 and we currently do not have significant revenue producing assets. In
addition, we have limited capital resources. All of these factors raise
substantial doubt about our ability to continue as a going concern. The
financial statements included in this report do not include any adjustments that
might result from the outcome of these uncertainties. As noted in an explanatory
paragraph in the report of our independent certified public accountants, on our
consolidated financial statements for the year ended March 31, 2010 these
conditions have raised substantial doubt about our ability to continue as a
going concern.


Natural gas and oil drilling is a speculative activity and involves numerous
risks and substantial and uncertain costs that could adversely affect us.


An investment in us should be considered speculative due to the nature of our
involvement in the exploration for, and the acquisition, development and
production of, oil and natural gas in North America. Oil and gas operations
involve many risks, which even a combination of experience and knowledge and
careful evaluation may not be able to overcome. There is no assurance that
commercial quantities of oil and natural gas will be discovered or acquired by
us.


We depend on successful exploration, development and acquisitions to maintain
reserves and revenue in the future.


Acquisitions of crude oil and natural gas issuers and crude oil and natural gas
assets are typically based on engineering and economic assessments made by
independent engineers and our own assessments. These assessments will include a
series of assumptions regarding such factors as recoverability and marketability
of crude oil and natural gas, future prices of crude oil and natural gas and
operating costs, future capital expenditures and royalties and other government
levies which will be imposed over the producing life of the reserves. Many of
these factors are subject to change and are beyond our control. In particular,
the prices of and markets for oil and natural gas products may change from those
anticipated at the time of making such assessment. In addition, all such
assessments involve a measure of geologic and engineering uncertainty that could
result in lower production and reserves than anticipated. Initial assessments of
acquisitions may be based on reports by a firm of independent engineers that are
not the same as the firm that we use for our year-end reserve evaluations.
Because each of these firms may have different evaluation methods and
approaches, these initial assessments may differ significantly from the
assessments of the firm used by us.


In addition, our review of records and properties of potential acquisitions may
not necessarily reveal existing or potential problems, nor will we necessarily
become sufficiently familiar with the properties before we acquire them to
assess fully their deficiencies and potential. Environmental problems, such as
soil or ground water contamination, are not necessarily observable even when an
inspection on a well is undertaken and even when problems are identified, we may
often assume certain environmental and other risks and liabilities in connection
with acquired properties.


We have substantial capital requirements that, if not met, may hinder our
operations.


If we have insufficient revenues, we may have limited ability to expend the
capital necessary to undertake or complete future drilling programs. There can
be no assurance that debt or equity financing, or cash generated by operations
will be available or sufficient to meet these requirements or for other
corporate purposes, or if debt or equity financing is available, that it will be
on terms acceptable to us. Moreover, future activities may require us to alter
our capitalization significantly. Our inability to access sufficient capital for
our operations could have a material adverse effect on our financial condition,
results of operations or prospects.


Because we are small and have limited access to additional capital, we may have
to limit our exploration activity, which may result in a loss of investment.


We have a small asset base and limited access to additional capital.
Accordingly, we must limit our exploration activity. As such, we may not be able
to complete an exploration program that is as thorough as our management would
like. In that event, existing reserves may go undiscovered. Without finding
reserves, we cannot generate revenues and investors may lose their investment.
 

--------------------------------------------------------------------------------


 
We must estimate our proved oil and gas reserves and the estimated future net
cash flows from the reserves. These estimates may prove to be inaccurate.
 
This annual report on Form 10-K contains estimates of our proved oil and gas
reserves and the estimated future net cash flows from such reserves. These
estimates are based upon various assumptions, including assumptions required by
the Securities and Exchange Commission relating to oil and gas prices, drilling
and operating expenses, capital expenditures, taxes and availability of funds.
The process of estimating oil and natural gas reserves is complex. This process
requires significant decisions and assumptions in the evaluation of available
geological, geophysical, engineering and economic data for each reservoir and is
therefore inherently imprecise. Additionally, our interpretations of the rules
governing the estimation of proved reserves could differ from the interpretation
of staff members of regulatory authorities resulting in estimates that could be
challenged by these authorities.


Actual future production, oil and natural gas prices, revenues, taxes,
development expenditures, operating expenses and quantities of recoverable oil
and gas reserves will most likely vary from those estimated. Any significant
variance could materially affect the estimated quantities and present value of
reserves set forth in this Annual Report and the information incorporated by
reference. Our properties may also be susceptible to hydrocarbon drainage from
production by other operators on adjacent properties. In addition, we may adjust
estimates of proved reserves to reflect production history, results of
exploration and development, prevailing oil and natural gas prices and other
factors, many of which are beyond our control.


Our business plan anticipates that we will be able to develop our oil and gas
properties. The cost to develop our oil properties is significant, and, to date,
we have been unable to do so due to our lack of funds. Unless we can develop our
oil properties, our revenues and results of operations will be adversely
affected.


We believe that our properties have significant reserves of oil. However, we
have not had the funds to fully exploit these resources. The costs associated
with the development of oil and gas properties, including engineering studies,
equipment purchase or leasing and personnel costs, are significant. In order to
become profitable we must enhance our oil production, which means that we must
drill and/or recomplete more wells. In order to accomplish this, we must find
additional sources of capital. There is no assurance that such additional
capital will be available or will be available on acceptable terms.


Even if we fully develop our oil properties, we may not be profitable. Our
inability to operate profitably will adversely affect our business.


We have assumed that once we fully develop our oil properties we will be
profitable. However, even if we were able to fully develop our properties, there
is no guarantee that we would achieve profitability. Our reserves may prove to
be lower than expected, production levels may be lower than expected, the costs
to exploit the oil may be higher than expected, new regulations may adversely
impact our ability to exploit these resources and the market price for crude oil
may be lower than current prices.


We also face competition from other oil companies in all aspects of our
business, including obtaining oil leases, marketing oil, and obtaining goods,
services and labor to exploit our resources. Many of our competitors have
substantially larger financial and other resources than we have, and we may not
be able to successfully compete against them. Competition is also presented by
alternative fuel sources, which may be more efficient and less costly and may
result in our products becoming less desirable.


We cannot control the activities on properties we do not operate and are unable
to ensure their proper operation and profitability.


We do not operate some of the properties in which we have an interest. As a
result, we have limited ability to exercise influence over, and control the
risks associated with, operations of these properties. The failure of an
operator of our wells to adequately perform operations, an operator’s breach of
the applicable agreements or an operator’s failure to act in ways that are in
our best interests could reduce our production and revenues. The success and
timing of our drilling and development activities on properties operated by
others therefore depend upon a number of factors outside of our control,
including the operator’s timing and amount of capital expenditures, expertise
and financial resources, inclusion of other participants in drilling wells and
use of technology.


The development and exploitation of oil properties is subject to many risks that
are beyond our control. The occurrence of any of these events could have a
material adverse effect on our business and results of operations.


Our crude oil drilling and production activities are subject to numerous risks,
many of which are beyond our control. These risks include the following:



 
·
that no commercially productive crude oil reservoirs will be found;
 
·
that crude oil drilling and production activities may be shortened, delayed or
canceled; and
 
·
that our ability to develop, produce and market our reserves may be limited by
title problems, weather conditions, compliance with governmental requirements,
and mechanical difficulties or shortages or delays in the delivery of drilling
rigs and other equipment.

 
We cannot assure you that the new wells we drill, or the wells that are
currently in existence, will be productive or that we will recover all or any
portion of our investment in them. Drilling for crude oil and natural gas may be
unprofitable. Dry holes and wells that are productive but do not produce
sufficient net revenues after drilling, operating and other costs are
unprofitable.


Our industry also experiences numerous operating risks. These operating risks
include the risk of fire, explosions, blow-outs, pipe failure, abnormally
pressured formations and environmental hazards. Environmental hazards include
oil spills, natural gas leaks, ruptures or discharges of toxic gases. If any of
these industry operating risks occur, we could sustain substantial losses.
Substantial losses also may result from injury or loss of life, severe damage to
or destruction of property, clean-up responsibilities, regulatory investigation
and penalties and suspension of operations.


Any of these events could adversely affect our business.
 

--------------------------------------------------------------------------------


 
We may not have enough insurance to cover all of the risks we face. If our
insurance coverage is inadequate to pay a claim, we would be responsible for
payment. The requirement that we pay a significant claim would materially,
adversely impact our financial condition and results of operations.
 
In accordance with customary industry practices, we maintain insurance coverage
against some, but not all, potential losses in order to protect against the
risks we face. We may elect not to carry insurance if our management believes
that the cost of available insurance is excessive relative to the risks
presented. In addition, we cannot insure fully against pollution and
environmental risks. The occurrence of an event not fully covered by insurance
which we may be required to pay could have a material adverse effect on our
financial condition and results of operations.


Oil and natural gas prices are highly volatile in general and low prices
negatively affect our financial results.


Our revenue, profitability, cash flow, future growth and ability to borrow funds
or obtain additional capital, as well as the carrying value of our properties,
are substantially dependent upon prevailing prices of oil and natural gas.
Historically, the markets for oil and natural gas have been volatile, and such
markets are likely to continue to be volatile in the future. Prices are subject
to wide fluctuation in response to relatively minor changes in the supply of and
demand for oil and natural gas, market uncertainty and a variety of additional
factors that are beyond our control. These factors include the level of consumer
product demand, weather conditions, domestic and foreign governmental
regulations, the price and availability of alternative fuels, political
conditions, the foreign supply of oil and natural gas, the price of foreign
imports and overall economic conditions. While we attempt to mitigate price
volatility when we can by acquiring “puts” to protect our prices, we cannot
assure you that such transactions will reduce the risk or minimize the effect of
any decline in oil or natural gas prices. Any substantial or extended decline in
the prices of or demand for oil or natural gas would have a material adverse
effect on our financial condition and results of operations.


Government regulation and liability for environmental matters may adversely
affect our business and results of operations.


Oil and natural gas operations are subject to various federal, state and local
government regulations, which may be changed from time to time. Matters subject
to regulation include discharge permits for drilling operations, drilling bonds,
reports concerning operations, the spacing of wells, unitization and pooling of
properties and taxation. From time to time, regulatory agencies have imposed
price controls and limitations on production by restricting the rate of flow of
oil and natural gas wells below actual production capacity in order to conserve
supplies of oil and natural gas. There are federal, state and local laws and
regulations primarily relating to protection of human health and the environment
applicable to the development, production, handling, storage, transportation and
disposal of oil and natural gas, by-products thereof and other substances and
materials produced or used in connection with oil and natural gas operations.
Furthermore, we may be liable for environmental damages caused by previous
owners of property we purchase or lease. As a result, we may incur substantial
liabilities to third parties or governmental entities. We are also subject to
changing and extensive tax laws, the effects of which cannot be predicted. While
the regulations governing our industry have not had a material adverse effect on
our operations to date, the implementation of new laws or regulations, or the
modification of existing laws or regulations, could have a material adverse
effect on us.


We may not be able to replace production with new reserves.


In general, the volume of production from oil and gas properties declines as
reserves are depleted. The decline rates depend on reservoir characteristics.
Our aggregate reserves will decline as they are produced unless we acquire
properties with proved reserves or conduct successful development and
exploration drilling activities. Our future natural gas and oil production is
highly dependent upon our level of success in finding or acquiring additional
reserves.


Our lack of diversification will increase the risk of an investment in us, and
our financial condition and results of operations may deteriorate if we fail to
diversify.


Our current business focus is on the oil and gas industry in a limited number of
properties in Texas. Larger companies have the ability to manage their risk by
diversification. However, we currently lack diversification, in terms of both
the nature and geographic scope of our business. As a result, we will likely be
impacted more acutely by factors affecting our industry or the region in which
we operate than we would if our business were more diversified, enhancing our
risk profile.


We face strong competition from other oil and gas companies.


We encounter competition from other oil and gas companies in all areas of our
operations, including the acquisition of exploratory prospects and proven
properties. Our competitors include major oil and gas companies and numerous
independent oil and gas companies, individuals and drilling and income programs.
Many of our competitors have been engaged in the oil and gas business much
longer than we have and possess substantially larger operating staffs and
greater capital resources than us. These companies may be able to pay more for
exploratory projects and productive oil and gas properties and may be able to
define, evaluate, bid for and purchase a greater number of properties and
prospects than our financial or human resources permit. In addition, these
companies may be able to expend greater resources on the existing and changing
technologies that we believe are and will be increasingly important to attaining
success in the industry. Such competitors may also be in a better position to
secure oilfield services and equipment on a timely basis or on favorable terms.
We may not be able to conduct our operations, evaluate and select suitable
properties and consummate transactions successfully in this highly competitive
environment.


Current global financial conditions have been characterized by increased
volatility which could have a material adverse effect on our business,
prospects, liquidity and financial condition.


Current global financial conditions and recent market events have been
characterized by increased volatility and the resulting tightening of the credit
and capital markets has reduced the amount of available liquidity and overall
economic activity. There can be no assurance that debt or equity financing, the
ability to borrow funds or cash generated by operations will be available or
sufficient to meet or satisfy our initiatives, objectives or requirements. Our
inability to access sufficient amounts of capital on terms acceptable to us for
our operations could have a material adverse effect on our business, prospects,
liquidity and financial condition.


The potential profitability of oil and gas properties depends upon factors
beyond our control.


The potential profitability of oil and gas properties is dependent upon many
factors beyond our control. For instance, world prices and markets for oil and
gas are unpredictable, highly volatile, potentially subject to governmental
fixing, pegging, controls, or any combination of these and other factors, and
respond to changes in domestic, international, political, social, and economic
environments. Additionally, due to worldwide economic uncertainty, the
availability and cost of funds for production and other expenses have become
increasingly difficult, if not impossible, to project. These changes and events
may materially affect our financial performance. In addition, a productive well
may become uneconomic in the event that water or other deleterious substances
are encountered which impair or prevent the production of oil and/or gas from
the well. In addition, production from any well may be unmarketable if it is
impregnated with water or other deleterious substances. These factors cannot be
accurately predicted and the combination of these factors may result in us not
receiving an adequate return on invested capital.

 

--------------------------------------------------------------------------------

 
 
Seasonal weather conditions and other factors could adversely affect our ability
to conduct drilling activities.


Our operations could be adversely affected by seasonal weather conditions and
wildlife restrictions on federal leases. In some areas, certain drilling and
other oil and gas activities can only be conducted during limited times of the
year, typically during the summer months. This would limit our ability to
operate in these areas and could intensify competition during those times for
drilling rigs, oil field equipment, services, supplies and qualified personnel,
which may lead to periodic shortages. These constraints and the resulting
shortages or high costs could delay our operations and materially increase our
operating and capital costs, which could have a material adverse effect upon us
and our results of operations.


If we are unable to retain qualified managerial and field personnel having
experience in oil and gas exploration, we may not be able to continue our
operations.


Our success depends to a significant extent upon the continued services of our
directors and officers and, in particular, Ruben Alba, Chief Operations Officer
and Sam Smith, Chief Geologist. Loss of the services of either of these persons
could have a material adverse effect on our growth, revenues, and prospective
business. We have not and do not expect to obtain key man insurance on our
management. In addition, in order to successfully implement and manage our
business plan, we will be dependent upon, among other things, successfully
recruiting qualified managerial and field personnel having experience in the oil
and gas exploration business. Competition for qualified individuals is intense.
There can be no assurance that we will be able to find, attract and retain
existing employees or that we will be able to find, attract and retain qualified
personnel on acceptable terms.


The marketability of natural resources will be affected by numerous factors
beyond our control.


The markets and prices for oil and gas depend on numerous factors beyond our
control. These factors include demand for oil and gas, which fluctuate with
changes in market and economic conditions, and other factors, including: 



 
·
worldwide and domestic supplies of oil and gas;
 
·
actions taken by foreign oil and gas producing nations;
 
·
political conditions and events (including instability or armed conflict) in
oil-producing or gas-producing regions;
 
·
the level of global and domestic oil and gas inventories;
 
·
the price and level of foreign imports;
 
·
the level of consumer demand;
 
·
the price and availability of alternative fuels;
 
·
the availability of pipeline or other takeaway capacity;
 
·
weather conditions;
 
·
domestic and foreign governmental regulations and taxes; and
 
·
the overall worldwide and domestic economic environment.



Significant declines in oil and gas prices for an extended period may have the
following effects on our business:



 
·
adversely affect our financial condition, liquidity, ability to finance planned
capital expenditures and results of operations;
 
·
cause us to delay or postpone some of our capital projects;
 
·
reduce our revenues, operating income and cash flow; and
 
·
limit our access to sources of capital.



We may have difficulty distributing our oil and gas production, which could harm
our financial condition.


In order to sell the oil and gas that we are able to produce, we may have to
make arrangements for storage and distribution to the market. We will rely on
local infrastructure and the availability of transportation for storage and
shipment of our products, but infrastructure development and storage and
transportation facilities may be insufficient for our needs at commercially
acceptable terms in the localities in which we operate. This situation could be
particularly problematic to the extent that our operations are conducted in
remote areas that are difficult to access, such as areas that are distant from
shipping and/or pipeline facilities. These factors may affect our ability to
explore and develop properties and to store and transport our oil and gas
production and may increase our expenses. Furthermore, weather conditions or
natural disasters, actions by companies doing business in one or more of the
areas in which we will operate, or labor disputes may impair the distribution of
oil and/or gas and in turn diminish our financial condition or ability to
maintain our operations.


Litigation risk


In 2008 we entered into a Farm-In Farm-Out agreement with an Australian company,
WHL Energy Ltd, under which it was to invest a maximum $2,500,000 for 100% of
the costs of development of 2,536 acres of the Wardlaw lease and earn upon
completion of that investment a 50% working interest in the 2,536 acres to a
depth no greater than 600 feet (the “Acreage“), all governed by the Join t
Operating Agreement (“JOA“).  WHL Energy Ltd funded only the first $1,500,000
and then elected not to fund the remaining balance of $1,000,000. The agreement
allowed for this eventuality and provides that we assign a 50% working interest
in the Acreage to WHL Energy Ltd., and that we may terminate the agreement and
have no further obligation to WHL Energy Ltd. except pursuant to the JOA.  Under
the JOA, as and when we decides to develop the Acreage above 600 feet, WHL
Energy Ltd. will be entitled to participate for its 50% working interest, pay
its share of all costs and receive a 50% share of all net revenues derived from
such development on a well by well basis.  However, should WHL elect not to
participate in any well, the JOA provides for substantial risk penalties that
require WHL Energy Ltd. to relinquish its interest in the non-consent well(s)
until recovery of 300%-500% of all development and operating expenses. We
continue to be the operator under the JOA and are entitled to a monthly overhead
fee per well. We have become aware that WHL Energy Ltd may  file a law suit
against us with an anticipated claim for repayment of the USD 1,500,000.

 

--------------------------------------------------------------------------------

 
 
CREDIT CONCENTRATION RISK


We produce a raw commodity. Currently one purchaser buys 100% of our production.
Although we believe that other purchasers are available for our production, this
has not yet developed and we are subject to the risk of the purchaser’s solvency
relating to outstanding balances. Although the purchaser has historically timely
paid and we have no information that would indicate that it would be unable to
continue paying in the future, there are no assurances that this will continue.
Any disruption in payments from the purchaser would materially and adversely
affect our results, business condition and ability to continue as a going
concern.


Our significant shareholders may have substantial influence over our business
and affairs.


As of March 31, 2010, management and Blackwood Ventures LLC beneficially owned
greater than 60% of our issued and outstanding shares of common stock. As a
result, these insiders will have substantial influence over the outcome of
certain matters requiring shareholder approval, including the power to, among
other things:



 
·
amend our articles of incorporation;
 
·
elect and remove our directors and control the appointment of our senior
management; and
 
·
prevent our ability to be acquired and complete other significant corporate
transactions.



Oil and gas operations are subject to comprehensive regulation which may cause
substantial delays or require capital outlays in excess of those anticipated,
causing an adverse effect on us.


Oil and gas operations are subject to federal, state, provincial and local laws
relating to the protection of the environment, including laws regulating removal
of natural resources from the ground and the discharge of materials into the
environment. Oil and gas operations are also subject to federal, state,
provincial and local laws and regulations which seek to maintain health and
safety standards by regulating the design and use of drilling methods and
equipment. Various permits from government bodies are required for drilling
operations to be conducted; no assurance can be given that such permits will be
received.  Further, hydraulic fracturing, the process used for releasing natural
gas from shale rock, has recently come under increased scrutiny and could be the
subject of further regulation that could impact the timing and cost of
development.


Exploration activities are subject to certain environmental regulations which
may prevent or delay the commencement or continuance of our operations.


In general, our exploration activities are subject to certain federal, state and
local laws and regulations relating to environmental quality and pollution
control. Such laws and regulations increase the costs of these activities and
may prevent or delay the commencement or continuance of a given operation.
Compliance with these laws and regulations has not had a material effect on our
operations or financial condition to date. Specifically, we are subject to
legislation regarding emissions into the environment, water discharges and
storage and disposition of hazardous wastes. In addition, legislation has been
enacted which requires well and facility sites to be abandoned and reclaimed to
the satisfaction of state authorities. However, such laws and regulations are
frequently changed and we are unable to predict the ultimate cost of compliance.
Generally, environmental requirements do not appear to affect us any differently
or to any greater or lesser extent than other companies in the industry.


With the introduction of the Kyoto Protocol, oil and gas producers may be
required to reduce greenhouse gas emissions. This could result in, among other
things, increased operating and capital expenditures for those producers. This
could also make certain production of crude oil or natural gas by those
producers uneconomic, resulting in reductions in such production.


We are not fully insured against all possible environmental risks.


Exploratory drilling involves many risks and we may become liable for pollution
or other liabilities which may have an adverse effect on our financial position.


Drilling operations generally involve a high degree of risk. Hazards such as
unusual or unexpected geological formations, power outages, labor disruptions,
blow-outs, sour gas leakage, fire, inability to obtain suitable or adequate
machinery, equipment or labor, and other risks are involved. We may become
subject to liability for pollution or hazards against which we cannot adequately
insure or for which we may elect not to insure. Incurring any such liability may
have a material adverse effect on our financial position and operations.


Any change in government regulation and/or administrative practices may have a
negative impact on our ability to operate and on our profitability.


The laws, regulations, policies or current administrative practices of any
government body, organization or regulatory agency in the U.S. may be changed,
applied or interpreted in a manner which will fundamentally alter our ability to
carry on our business. The actions, policies or regulations, or changes thereto,
of any government body or regulatory agency, or other special interest groups,
may have a detrimental effect on us. Any or all of these situations may have a
negative impact on our ability to operate and/or our profitability.


No assurance can be given that defects in our title to natural gas and oil
interests do not exist.


Title to natural gas and oil interests is often not possible to determine
without incurring substantial expense. An independent title review was completed
with respect to certain of the more valuable natural gas and oil rights acquired
by us and the interests in natural gas and oil rights owned by us. Also, legal
opinions have been obtained with respect to the spacing units for the wells
which have been drilled to date and which have been operated by us.


However, no assurance can be given that title defects do not exist. If a title
defect does exist, it is possible that we may lose all or a portion of the
properties to which the title defect relates. Our actual interest in certain
properties may therefore vary from our records.

 

--------------------------------------------------------------------------------

 
 
Risks Relating to our Common Stock


If we fail to remain current in our reporting requirements, we could be removed
from the OTC Bulletin Board which would limit the ability of broker-dealers to
sell our securities and the ability of stockholders to sell their securities in
the secondary market.


Companies trading on the OTC Bulletin Board, such as us, must be reporting
issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and
must be current in their reports under Section 13, in order to maintain price
quotation privileges on the OTC Bulletin Board. If we fail to remain current on
our reporting requirements, we could be removed from the OTC Bulletin Board. As
a result, the market liquidity for our securities could be severely adversely
affected by limiting the ability of broker-dealers to sell our securities and
the ability of stockholders to sell their securities in the secondary market.


The market price for our common stock may be highly volatile.


The market price for our common stock may be highly volatile and could be
subject to wide fluctuations. Some of the factors that could negatively affect
such share price include:



 
·
actual or anticipated fluctuations in our quarterly results of operations;
 
·
liquidity;
 
·
sales of common stock by our shareholders;
 
·
changes in oil and natural gas prices;
 
·
changes in our cash flows from operations or earnings estimates;
 
·
publication of research reports about us or the exploration and production
industry generally;
 
·
increases in market interest rates which may increase our cost of capital;
 
·
changes in applicable laws or regulations, court rulings and enforcement and
legal actions;
 
·
changes in market valuations of similar companies;
 
·
adverse market reaction to any increased indebtedness we incur in the future;
 
·
additions or departures of key management personnel;
 
·
actions by our shareholders;
 
·
commencement of or involvement in litigation;
 
·
news reports relating to trends, concerns, technological or competitive
developments, regulatory changes and other related issues in our industry;
 
·
speculation in the press or investment community regarding our business;
 
·
general market and economic conditions; and
 
·
domestic and international economic, legal and regulatory factors unrelated to
our performance.



Financial markets have recently experienced significant price and volume
fluctuations that have affected the market prices of equity securities of
companies and that have, in many cases, been unrelated to the operating
performance, underlying asset values or prospects of such
companies.  Accordingly, the market price of our common stock may decline even
if our operating results, underlying asset values or prospects have not changed.
Additionally, these factors, as well as other related factors, may cause
decreases in asset values that are deemed to be other than temporary. 


We do not anticipate paying dividends on our common stock in the foreseeable
future.


We do not expect to declare or pay any cash or other dividends in the
foreseeable future on our common stock, as we intend to use cash flow generated
by operations to develop our business.


Our common stock is subject to the “penny stock” rules of the SEC and the
trading market in our securities is limited, which makes transactions in our
common stock cumbersome and may reduce the value of an investment in our common
stock.


The SEC has adopted Rule 3a51-1 which establishes the definition of a “penny
stock,” for the purposes relevant to us, as any equity security that (i) has a
market price of less than $5.00 per share or with an exercise price of less than
$5.00 per share, or (ii) is not registered on a national securities exchange or
listed on an automated quotation system sponsored by a national securities
exchange. For any transaction involving a penny stock, unless exempt, Rule 15g-9
of the Exchange Act requires:



 
·
that a broker or dealer approve a person’s account for transactions in penny
stocks; and
 
·
the broker or dealer receive from the investor a written agreement to the
transaction, setting forth the identity and quantity of the penny stock to be
purchased.



In order to approve a person’s account for transactions in penny stocks, the
broker or dealer must:



 
·
obtain financial information and investment experience objectives of the person;
and
 
·
make a reasonable determination that the transactions in penny stocks are
suitable for that person and the person has sufficient knowledge and experience
in financial matters to be capable of evaluating the risks of transactions in
penny stocks.



The broker or dealer must also deliver, prior to any transaction in a penny
stock, a disclosure schedule prescribed by the SEC relating to the penny stock
market, which, in highlight form:



 
·
sets forth the basis on which the broker or dealer made the suitability
determination; and
 
·
attests that the broker or dealer received a signed, written agreement from the
investor prior to the transaction.



Disclosure also has to be made about the risks of investing in penny stocks in
both public offerings and in secondary trading, and about the commissions
payable to both the broker-dealer and the registered representative. Current
quotations for the securities and the rights and remedies and to be available to
an investor in cases of fraud in penny stock transactions. Finally, monthly
statements have to be sent disclosing recent price information for the penny
stock held in the account and information on the limited market in penny stocks.
Generally, brokers may be less willing to execute transactions in securities
subject to the “penny stock” rules. This may make it more difficult

 

--------------------------------------------------------------------------------

 
 
Investors may be unable to enforce judgments against us and certain of our
directors and officers.


Certain of our directors and officers reside principally outside the U.S.
Because all or substantially all of the assets of these persons are located
outside the U.S., it may not be possible for you to effect service of process
within the U.S. upon us or those persons. Furthermore it may not be possible for
you to enforce judgments obtained in U.S. courts based upon the civil liability
provisions of the U.S. federal securities laws or other laws of the U.S. against
us or those persons.
 

 

--------------------------------------------------------------------------------

 
 
APPENDIX 5- REGULATION S PAGE FOR NON-U.S. PURCHASERS
 
The undersigned Purchaser (a “Reg S Person”) is not a U.S. Person as defined in
Section 904 of Regulation S promulgated under the Securities Act, and hereby
represents that the representations in paragraphs (1) through (9) are true and
correct with respect to such Reg S  Person.
 
(1)
Such Reg S Person acknowledges and warrants that (i) the issuance and sale to
such Reg S Person of the Securities is intended to be exempt from the
registration requirements of the Securities Act, pursuant to the provisions of
Regulation S; (ii) it is not a “U.S. Person,” as such term is defined in
Regulation S and herein, and is not acquiring the Securities for the account or
benefit of any U.S. Person; and (iii) the offer and sale of the Securities has
not taken place, and is not taking place, within the United States of America or
its territories or possessions.  Such Reg S Person acknowledges that the offer
and sale of the Securities has taken place, and is taking place in an “offshore
transaction,” as such term is defined in Regulation S.

 
(2)
Such Reg S Person acknowledges and agrees that, pursuant to the provisions of
Regulation S, the Securities cannot be sold, assigned, transferred, conveyed,
pledged or otherwise disposed of to any U.S. Person or within the United States
of America or its territories or possessions for a period of six months from and
after the Closing Date, unless such shares are registered for sale in the United
States pursuant to an effective registration statement under the Securities Act
or another exemption from such registration is available.  Such Reg S Person
acknowledges that it has not engaged in any hedging transactions with regard to
the Securities.

 
(3)
Such Reg S Person consents to the placement of a legend on any certificate, note
or other document evidencing the Securities and understands that the Company
shall be required to refuse to register any transfer of Securities not made in
accordance with applicable U.S. securities laws.

 
(4)
Such Reg S Person is not a “distributor” of securities, as that term is defined
in Regulation S, nor a dealer in securities. Such Reg S Person is purchasing the
Securities as principal for its own account, for investment purposes only and
not with an intent or view towards further sale or distribution (as such term is
used in Section 2(11) of the Securities Act) thereof, and has not pre-arranged
any sale with any other purchaser and has no plans to enter into any such
agreement or arrangement.

 
(5)
Such Reg S Person is not an Affiliate of the Company nor is any Affiliate of
such Reg S Person an Affiliate of the Company. An “Affiliate” is an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind (each of the
foregoing, a “Person”) that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to a Reg S Person, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such REg S Person will be deemed to be an Affiliate of such Reg S Person.

 
(6)
Such Reg S Person understands that the Securities have not been registered under
the Securities Act or the securities laws of any state and are subject to
substantial restrictions on resale or transfer.  The Securities are “restricted
securities” within the meaning of Regulation S and Rule 144, promulgated under
the Securities Act.

 
(7)
Such Reg S Person acknowledges that the Securities may only be sold offshore in
compliance with Regulation S or pursuant to an effective registration statement
under the Securities Act or another exemption from such registration, if
available.  In connection with any resale of the Securities pursuant to
Regulation S, the Company will not register a transfer not made in accordance
with Regulation S, pursuant to an effective registration statement under the
Securities Act or in accordance with another exemption from the Securities Act.

 
(8)
Such Reg S Person represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with the offering of
the Securities, including: (a) the legal requirements within its jurisdiction
for the purchase of the Securities; (b) any foreign exchange restrictions
applicable to such purchase; (c) any governmental or other consents that may
need to be obtained; and (d) the income tax and other tax consequences, if any,
that may be relevant to the purchase, holding, redemption, sale or transfer of
the Securities.  Such Reg S person’s subscription and payment for, and its
continued beneficial ownership of the Securities, will not violate any
applicable securities or other laws of the jurisdiction of its residence.

 
(9)
Such Reg S Person makes the representations, declarations and warranties as
contained in this Exhibit A-2 with the intent that the same shall be relied upon
by the Company in determining its suitability as a purchaser of such Securities.



     
Name of Purchaser (Print)
 
Name of Joint Purchaser (if any) (Print)
           
Signature of Purchaser
 
Signature of Joint Purchaser (if any)
           
Capacity of Signatory (for entities)
 
Date

 
 

--------------------------------------------------------------------------------

 